                Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
                                         Plaintiff,
                        v.                                   Civil No. 19-2236
LUKE T. HARRINGTON, a/k/a LUKE
TRENT HARRINGTON; HOLLY A.
HARRINGTON, a/k/a HOLLY ANN
HARRINGTON; AG SOLUTIONS, L.L.C.;
THOMAS W. ROTTINGHAM
REVOCABLE TRUST; LANSDON &
COMPANY, LLC; and JH PORTFOLIOS
DEBT EQUITIES, LLC,
                                     Defendants.

                                            COMPLAINT

        Comes now the United States of America by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Andrea L. Taylor, Assistant United States Attorney for

said District, and for its cause of action states:

        1.       This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345

        2.       Defendants, Luke T. Harrington a/k/a Luke Trent Harrington and Holly A.

Harrington a/k/a Holly Ann Harrington, can be served by delivering a copy of the Summons and

Complaint to each of them at 3206 Primrose, Garden City, Kansas, 67846, within the jurisdiction

of this Court

        3.       Defendant, AG Solutions, L.L.C., may be served by delivering the Summons and

a copy of the Complaint to its Registered Agent, Tyler Deines, at 2704 Shamus, Garden City,

Kansas 67846.
                Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 2 of 7




       4.        Defendant, Thomas W. Rottinghaus Revocable Trust, may be served by

delivering the Summons and a copy of the Complaint to its Registered Agent, Clint Floyd, at

P.O. Box 540, Johnson, Kansas, 67855.

       5.        Defendant, Lansdon & Company, LLC, may be served by delivering the

Summons and a copy of the Complaint to its Registered Agent, Charles M. Lansdon, at 805 N.

Main, Suite 1, Garden City, Kansas 67846.

       6.        Defendant, JH Portfolios Debt Equities, LLC, may be served by delivering the

Summons and a copy of the Complaint to its Registered Agent, The Corporation Company, Inc.,

at 112 SW 7th Street, Suite C, Topeka, Kansas 66603.

       7.        On or about November 19, 2013, Luke T. Harrington and Holly A. Harrington,

executed and delivered to Plaintiff, acting through the Farm Service Agency, United States

Department of Agriculture, a promissory note whereby they promised to pay Plaintiff the sum of

$300,000.00, with interest thereon at 3.00% per annum. As consideration for the note, Plaintiff

made a loan to Luke T. Harrington and Holly A. Harrington, pursuant to the provisions of the

Consolidated Farm and Rural Development Act. A true and correct copy of the note is attached

as Exhibit A.

       8.        At the same time and place and as part of the same transaction, to secure payment

of the note, the Harringtons, executed and delivered to Plaintiff three real estate mortgages

pledging real estate located in Lane, Kearny, and Finney Counties, Kansas, to-wit:

Lane County Legal Description

       The Northeast Quarter (NE/4) of Section Twenty-three (23), Township Twenty
       (20) South, Range Thirty (30) West of the 6th P.M., Lane County, Kansas.

       EXCEPTING AND RESERVING TO GRANTOR all oil, gas or other minerals
       in and under such property, or the proceeds therefrom, which may be produced from,
       under and on the above described real estate.

                                                 2
             Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 3 of 7




Kearny County Legal Description

       Surface and Surface Rights including Water Rights, in and to: The Southeast
       Quarter (SE/4) of Section Twenty-six (26), Township Twenty-six (26) South,
       Range Thirty-five (35) West of the 6th P.M., Kearny County, Kansas.


Finney County Legal Description (this is a single contiguous tract describe in two parts)

       Commencing at the Southwest corner of the Southwest Quarter (SW/4) of Section
       29, Township 22 South, Range 31 West of 6th P.M., Finney County, KS, thence
       East along the section line a distance of 52 rods; thence North parallel to the West
       line of said section a distance of 72.45 rods; thence West parallel to the South
       section line a distance of 52 rods; thence South along the West on section line a
       distance of 72.45 rods to the point of beginning;
       EXCEPT/LESS THE FOLLOWING TWO TRACTS:
          ∙ The North 585 feet of the previously described tract located in the SW/4 of 29-22-31.
          ∙ Commencing at the Southwest corner of said section, thence East along the
       section line a distance of 12.3 rods; thence North parallel to the West line of said
       section a distance of 26 rods; thence West parallel to the South section line a
       distance of 12.3 rods; thence South along the West section line a distance of 26
       rods to the point of beginning.

       Commencing at a point 52 rods East of the Southwest Quarter (SW/4) of section
       29, Township 22 South, Range 3l West of the 6th P.M., Finney County, KS,
       thence easterly along the section line 500 feet; thence North parallel to the West
       line of said section a distance of 72.45 rods; thence West parallel to the South
       section line a distance of 500 feet; thence South parallel to the West line of said
       section a distance of 72.45 rods to the point of beginning;
       EXCEPT/LESS THE FOLLOWING TRACT:
          ∙ The North 880 feet of the previously described tract located in the SW/4 of 29-22-31.
       And

       Pheasant Valley Addition # 1---557, S04, T24, R32W, Block 09, Lot 4, Finney
       County, Kansas.

       9.      The mortgages were recorded in their respective counties as follows: Lane

County, Kansas, Register of Deeds Office on November 20, 2013, Book 85, Page 30; the Kearny

County, Kansas Register of Deeds office on November 20, 2013, Book 257, Page 83; and the

Finney County, Kansas Register of Deeds office on November 20, 2013, Book 0313, Page 306



                                                3
               Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 4 of 7




and rerecorded on November 21, 2013 Book 0313, Page 320 to correct the legal description.

Copies of the mortgages are attached as Exhibits B, C, and D.

         10.    Plaintiff is the owner and holder of the promissory note and mortgages, Exhibits

A - D.

         11.    The borrowers have failed to pay Plaintiff installments of principal and interest

when due in violation of the provisions of the mortgages. The Plaintiff has accelerated the

indebtedness and made demand for payment in full. Such payment has not been received.

         12.    Defendants Luke T. Harrington and Holly A. Harrington owe, in accordance with

the provisions of the note and mortgages, $300,593.39 in principal and $36,869.76 in interest as

of April 19, 2019, plus interest accruing after that date at the rate of $24.7063 per day to the date

of judgment, plus administrative costs, including but not limited to lis pendens fee and title

report expenses pursuant to the promissory note and mortgages, plus filing fees in the amount of

$400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth

in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

         13.    The Plaintiff has completed all loan servicing requirements of applicable statutes

and regulations.

         14.    No other action has been brought for the recovery of the balance due.

         15.    Defendant, AG Solutions, L.L.C., may claim an interest in the real estate that is

the subject of this foreclosure due to a judgment in the Finney County, Kansas, District Court,

Case No. 20l7-CV-000033.




                                                  4
              Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 5 of 7




       16.     Defendant, Thomas W. Rottinghaus Revocable Trust, may claim an interest in the

real estate that is the subject of this foreclosure due to an action pending in the Finney County,

Kansas District Court, Case No. 2016-CV-000116.

       17.     Defendant, Lansdon & Company, LLC, may claim an interest in the real estate

that is the subject of this foreclosure due to an action pending in the Finney County, Kansas,

District Court, Case No. 20l8-CV-000130.

       18.     Defendant, JH Portfolios Debt Equities, LLC, may claim an interest in the real

estate that is the subject of this foreclosure due to a judgment in the Finney County, Kansas,

District Magistrate Court, Case No. 20l8LM000949.

       19.     The interests of all the Defendants are junior and inferior to the interests of Plaintiff.

       20.     Less than one-third (1/3) of the original indebtedness secured by the mortgages

was paid prior to default.

       WHEREFORE, Plaintiff demands in rem judgment against the mortgaged property and in

personam judgment against Defendants, Luke T. Harrington and Holly A. Harrington, for

$300,593.39 in principal and $36,869.76 in interest as of April 19, 2019, plus interest accruing

after that date at the rate of $24.7063 per day to the date of judgment, plus administrative costs,

including but not limited to lis pendens fee and title report expenses pursuant to the promissory

note and mortgages, plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. §

2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred.

       Plaintiff further prays that its mortgages be declared valid liens on the property described

herein and that such advances as Plaintiff may be authorized and required to pay for insurance




                                                   5
              Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 6 of 7




premiums, real estate taxes, title fees, or other costs necessary to protect the security during the

pendency of this proceeding to be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgages and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further prays that all legal right, title and interest which the Defendants have in

the property described at paragraph (8) be foreclosed and sold at public sale in accordance with

28 U.S.C. 2001-2003; subject to a redemption period not to exceed three months, pursuant to the

provisions of K.S.A. § 60-2414(m), that the sale be subject to prior liens and unpaid real estate

taxes or special assessments.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2)

               (2)     The costs of this action and the foreclosure sale.

               (3)     The interest accruing on Plaintiff’s judgment.

               (4)     Plaintiff’s judgment.

               (5)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Further, Plaintiff prays that in the event its judgment is not wholly satisfied out of the

proceeds of said sale, Plaintiff shall have judgment against Defendants, Luke T. Harrington and




                                                  6
              Case 2:19-cv-02236 Document 1 Filed 05/15/19 Page 7 of 7




Holly A. Harrington, for any deficiency that exists after crediting the proceeds together with

interest at the legal judgment rate.

       Plaintiff further prays that all right, title, and interest in and to the described real estate of

the Defendants and of all persons claiming by, through or under them be decreed to be junior and

inferior to Plaintiff’s mortgages and be absolutely barred and foreclosed.

       Plaintiff further prays that if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.

                                                        Respectfully submitted:

                                                        STEPHEN R. MCALLISTER
                                                        United States Attorney

                                                        s/ Andrea L. Taylor
                                                        ANDREA L. TAYLOR
                                                        Assistant United States Attorney
                                                        KS Fed. Bar No. 70422
                                                        500 State Avenue, Suite 360
                                                        Kansas City, Kansas 66101
                                                        PH: (913) 551-6730
                                                        FX: (913) 551-6541
                                                        Email: andrea.taylor@usdoj.gov
                                                        ELECTRONICALLY FILED
                                                        Attorneys for the United States of America

                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in Kansas City, Kansas.

                                                        s/ Andrea L. Taylor
                                                        ANDREA L. TAYLOR
                                                        Assistant United States Attorney

                                                   7
Case 2:19-cv-02236 Document 1-1 Filed 05/15/19 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Lane County Mortgage

              Exhibit C: Kearny County Mortgage

              Exhibit D: Finney County Mortgage
Case 2:19-cv-02236 Document 1-2 Filed 05/15/19 Page 1 of 4




              Exhibit A: Promissory Note
                              Case 2:19-cv-02236 Document 1-2 Filed 05/15/19 Page 2 of 4




                                                                                                                                         Fom App@ved - OMB No. 05604237
fhrs torm is available eleclronically                                                                   (See Page 3 tot Ptivacy Acl and PapeNod< Reduction Acl Slatefienls )

FSA-2026                                                          U.S. DEPARTMENT OF AGRICULTURE                                                                                   Posilion 2
                                                                          Farm Service Agency
112-05.12)

                                                                            PROMISSORY NOTE
1. Name                                                                                  2. State                                             3.   County
LUKE TRENT HARRINGTON                                                                     KANSAS                                              FINNEY
HOLIY ANN HARRINGTON
4- Case Number                                l5    Fund Code                            6.    Loan Number                                    7.   Dale
                                                                                          01                                                              NOVEMBER    19, 2o19
                                              l*'
8. TYPE       OF ASSISTANCE                                                              9, ACTION REOUIRING PROMISSORY NOTE
FO-BE-Reg
                                                                                         X       rniti"r ro"n                 !   Conservalion easemenl        !     Deteneo payments

                                                                                         f]consotidarion                      I   n"""tr"outing                !     o.ut,rrit" oo*n

                                                                                         !       subsequent loan              !   Roamortizalion


10. I]OR vALUIi RECUMD, thc undersigncd bortowcr and any cosigncrs jointly and scvcrally promisc to pa1,to thc ordcr of the
Unitcd States ol-Amcrica, acling through thc l:arnr Scn icc Agcncy, Unitcd Statcs Depanmcnt ofAgriculturc ("Cove.nment"), or its
 assigns, at its office        in   /a,       FINNEY cotNTY,            (ANSAS                                         or at such other placc as the Covemmcnt may later
dcsignatc inNriti.g. thc principalsum                   of(6)   THREE HIrNDRED THoUSAND DoLLARS AND No/ 1oo - - - - - - - - - -
                                                                dollars (c/    ($       3oo,ooo-oo                                                             , plus intcrcst on
thc unpaid principal balance at the                 RATE of (d)        THREE
perccnt 3-00 /e/  7o) per annum. lfthis notc is for a t,imi(cd Resourcc loan (indicated in l(em 8) rhe Govcrnment may
CHANCE THE RATE OF INTEREST in accordancc rvith ils rcgulations, by giving thc borro$er thirt),(30) days prior rvritten
notice b)' mail to lhc bor.oNer's lasl knorvn addrcss. 'l'hc ncN intcresl .ate shall not cxcecd thc highesr ratc cstablished in the
Govcrnmcnt's regulalions for thc typc ol loan indicatcd in Itcm 8.

I   l.   I'rincipal and intcrcst shall be paid in         (a)    zo
installmentsas indi0alcd bclolv, exccpt                 as   modilled b)     ad    iflcrent rdtc of intcrcst on or bcforc thc following datcs:
         (b) Inslallmcnl amount                              (c) Due Darc                              (b) Installmcnt anroun!                               (c) l)uc Dalc

$ 1s,305.00                                               Lt/ts/2014                               $ N/A
S N/A                                                                                              $ N/A
5 N/A                                                                                              S N/A
S N/A                                                                                              $ N/A

and fdJ      $     1s, 3o5. oo                  therealleron the       f4   15rr op NoVEMBER ofeach                               /,   YEAR                          until thc
principal and intcrcst arc            lilly   paid cxcepl that the final installment             ofthe cntirc indcbtcdness evidcnccd hereby, ifnot sooner
paid, shall be duc and payablc                fd 30                                            years fronr thc dalc           ofthis   note. and cxcept that prcpaymcnts ma)
he made as providcd            belorv.     I he considcration    for this notc shall also support any agrccmcnl modil)'ing thc lbrcgoing schedulc
ol paymcnts.
I 2. lfthc total anount ol thc loan is nol advanccd at thc limc ol loan closing. thc loan tuDds shall bc advanccd to thc borrowcr a-s
rcqucstcd b]- thc borrorrcr and approvcd by lhc Govcrnmcnt. Approval by thc Covcrn rcnt r!'ill bc given, providcd thc advancc is
rcqucstcd for! purposc authorizrd b)'tlrc (iovcrnnrcnt. lnlcrcst shall accruc on the amount o l cach advance liom the actlal dalc
disbulscd.

f he u s bratuneot   ol   Aqrcullte luso4 ponblsdsdtftBlon h 4    ol   ts prqdns   ad            oa ll@ baes at   @,   @bt, Ml@al ahgn, egq,.tisartty, erdeh@ arae@b,..   *. Nnltl s!.trs,
                                                                                        'dirnn

fARGEf Ce.ter at l2lt2) f&-2600     (we a..! fDD). fo             al dts.nnhdotl, wdo lo USDA. Ass6lant Se$etary         lt
                                                                                                                       qvtt Rqhls. Ort c. o/rre /4s5rs,ad S@laty tu Ad Rpht', t4@
l^deqoden@ Aanoe S.lv                                            ot calt rdt.tae at l85q 6n.9992 {En?tsh) u (30o) a/7.83t0 (TcD) at t866) 377-3n42 Gngtsn FsJedletal ot l8O0) Ur61 36



lnitial                          Date


          //4                                       I   t-
                       Case 2:19-cv-02236 Document 1-2 Filed 05/15/19 Page 3 of 4




FSA-2025 (12-05,r      2)                                                                                                        Page 2 ol 3

 13. Any amount advanced or expended by the Covemment for the collection ofthis note or to preserve or protect any sccurity for thc
loan or otherwise expended under the tcrms ofany security agrcement or other instrument cxccutcd in conncclion lvith the loan
evidcnced by this note, at the option ofthc Govcrnment shall become a part of and bear intercst at the samc mte as the principal otthe
debt cvidcnced by this notc and be immcdiatc ly due and payable by thc Borrower l,o thc Covernment withou( dcmand.

14, EvcD'pa)'mcnl madc on any indcbtcdncss cvidcnccd by this notc shall bc applied according to prioritics set in 7 CtrR Part 765, or
any succcssor rcgulation.

15. I'rcpaytlrcnt ofschcduled installnrcnts, or any portion ol'thesc installmcnts, may bc madc at any timc al thc option ol'thc
Boflowcr. Rel'unds and cxtrn paymcnts shall, al'tcr paymcnt ol'inlc.est, be applied to lhc last inslallmena to become due undcr this
notc and shall not afl-ecl thc obligalion ofthe Borrowcr to pay the rcmaining installments as scheduled in this note.

 16. Propcrty constructed. improved, purchascd, or refinanccd in wholeorinpan withthe loan evidenced bythisnoteshall notbc
lcascd, assigncd, sold, transltrred, or encumbered, voluntarily or otherwisc, rvithout thc writtcn consent oflhc Govemment. Unlcss
the Govcrnnrcnl conscnts othcrwise in writing, thc Borrowcr will opcEtc such property as a Iarm.

I7. lf"l)cbt Wrile Do\vn." "Consolidation," "llcschcduling," or "lteamortization" is indicatcd in ltem 9. this note is givcn to
consolidatc, rcschedulc or rcamortizc. but not in satisfaction of', thc unpaid principal and intcrcst on lhc lbllolving describcd notes or
assumplion agrcemcnts undcr nc\! tcrmS:

                                                                                                                                      (r)
           (a)                                                      (d)
     rUND CODI'
                                (b)                 (c)
                                                                   DATE
                                                                                                    (e)                      I-AS'T   INSI   I-I-
                       ljActi    t{oUN'l   INI'I]RI]ST RATE                               ORICINAL I]ORROWER                       D(fl:
      t_oAN Nt)                                                6ht-DD-YYvv)                                                  (    -DD-Yvr't)

                   s


                   S


                   s

                   s

                   S


                   s

                   S
                                                         o/"




18. Sccurit) inslrunrcnls tilkcn in conncclion r!ith thc loans evidenced by thcsc dcscribed notcs and othcr rclatcd obligations arc not
all-cctcd b) this consolidation, $ritc dorln, rcschcduling. or rcamortizrtion. 'l'hesc sccurity inslruments shall continuc to rcmain in
ellbct and thc sccuritl givcn lbr thc loans cvidenccd by the dcscribed notcs shall continuc lo rcmain as sccurity lbr the loan cvidenced
by this notc. and lbr an)' othcr related obligations.

19. ll'at any tinlc it shall appear to thc Govcrnment that thc Borrorver may bc able to obtain financing from a rcsponsible cooperativc
or privatc crcdit source at rcasonable ratcs and terms for loans for similar purposcs and pcriod ol'timc, the Boro$er uill, at the
Governmcnt's request, apply lbr and acccpt a loan in suflicicnt amount to pay this note in lirll and, il thc lcndcr is a cooperative, to pay
lor any ncccssary stock. Thc provisions ofthis paragraph do not apply ifthc loan represented by this promissory note was made to thc
Borro\vcr as a no[progranr loan or a Conscrvalion Loan.




ln   iti                        Date


           (/                              l')      7
                                                    )
                         Case 2:19-cv-02236 Document 1-2 Filed 05/15/19 Page 4 of 4




    FSA.2026    (12-05n2)                                                                                                                    page 3 ot 3


    20. 'l-hc Borrowcr rccognizes that th€ loan dcscribed in this note will bc in dcl'ault should any loan procecds be used for a purposc that
    rvill conlrihule to erccssivc crosion ofhighly erodible land or to the convcrsion oflrctlands lo produce an agricultural commodity as
    providcd in 7 Cl:R l,art 1940, subpart C. Exhibit M, or any successor regulation.

    21. I:ailure to pa) \rhcn due a ny dcbt cvide nced by this note or perform an)' covenant o f agrccment under this notc shall constitute
    DIll;ALll,l undcr lhis and an)'olhcr instrumcnt evidcncing a dcht ofthe Borrorver owing lo thc Oovernmcnt or securing or othcr\yisc
    rclating lo such dcbt: and dcliauh undcr any such othcr instrumcnt shall constitute dcfault undcr this note. tjpon such dclault, thc
    Covernmcnt at its option nray dcclarc all or any pan ofany such indcbtedncss immediatcly duc and payablc.

    22. This note is givcnas evidcncc ofa loan lo fie Borrorver madc b), the Covcrnmcnt pursuant lo the Consolidaled Farm and Rural
    Dsvclopmcnl Act and for thc typc ofloan as indicatcd in Itcm 8. ]'his notc shall bc subject to the present rcgularions ofthe
    (iovcmmcnl and to its luture rcgulations not inconsistent with thc cxpress provisions oflhis notc.

    23. Prcscntmcnt. prolcst. and nolicc arc !raived

    Signature(s) As Dcscribed In Statc Supplemcot




    LUKE T            RRINGTON

    3206   PRIMROSE
    GARDEN   CITY, KS 67846



M
\   HoLLY

    3206
            AI'TN.YARRINGToT
           PRTMROSE
                                                     \
    GARDEN   CITY, KS     67845




    NOTE       The lollowing slalemenl is nade in accorclance wilh lhe Pnvacy Ad of 1974 (5 U S.C- 552a - as amended) The authotily for requesling
               the ihfoination idenlilied on this foin is lhe Consotidatecl Fatm and Rural Developmenl Act, as amanded (7 U.s.C.1921gl. s€g). The
               infomalion will be usecl lo detemine eligibility and leasibilily lor loans and loan gua@nlees, and SeNicing ol loans ancl loan guadntees.
               The inlamalion collected on this foin tuay be dtsalosed lo olhet FededL Stdte, and leal govqnfient agenaes, Ttibal agoncies, and
               aongovemmenlal entities lhal have been aulhorized access lo lhe infomalion by stalule ot regulation and/or as descibeal in lhe applicable
               Rouline Uses identifred in lh6 Syslem otRecords Nottce lor USDAESA-|4, AppltcanU8oiower. Pratdirq lhe rcquested infoinalion is
               voluntary However, lailurc lo fumish lhe @quesled nlomalion may resull n a denial lor loans an.l loan guaranlees, and ser,/ickg ol loans
               and loan guaftnlees. The provisions of criminal and ciyil fraud. pivacy, and olhet slalutes may be awlicable lo lhe infoinalion provided

                Acaording to lhe Paperuo* Reduclion Act of 1995, an agency may not concluct or sponsor, ancl a pells,on is nd requied lo responcl lo. a
               collectioi of inloinalon unless it displays a valid OMB conlrol number The valicl OMB conl@l number far this inforrnaliah colleclion is
               05604237 The line equirecl to camplele lhis inloinalion collection is eslimaled lo avetage 20 minutes pat rcsponse, including the lime
               lor rcvieving instruclions, searching ex6ln9 dala sou/Ices, gathering ancl mainlaining the dala needed, ahd compleling enal rcviewing lhe
               collection ol inlomalion RETURN THIS COMPLETED FORM TO YOUR COUN|Y FSA oFFlCE.
Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 1 of 7




           Exhibit B: Lane County Mortgage
                          Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 2 of 7
                                                                                                                   I




                                      c'ir:r ^- !'r e c. f.rlr'r e^r!:,t.1, ss
                                                                               J
                                                                                                       Nl"'-- ' :
                                                                                   on tho
                                      aI
                                      A {1.           at. ?3(] o'cloc                                  D   .,:.
                                      du;, r,rt,rt, ,t aoillf5__pn                                    ll,iDii,,'-l
                                                                 tee                                            oRlo.
                                                                                                     "coMP
                                                                                                      COMPT'TER
                                                    Regist€r ol




                                                                             l'osi!ron   5                                     Form Approved - OMB No.0560-0237
                                                                                                           (See Pdse   5I"t ltba.) Act dhd lublic Btrd. n Statcne nts.)
FSA-2029 XS
(r l-01-08)
                                                    UNITID STATf,S D}]PART]\If,N'I' OF AGRICULTURD
                                                                        Farm Senice Agenc)


                                                            MORTGAGE FOR KANSAS

l tlls   MORTGAGE ("instrument") is made          on Novedber                19          ,20 13         . The     mortgagor   is     Luke   T. Harrington
and Holly        A. Harrington,           husband and wife
("Borro$er") uhosc mailing address is              3206 Primrose, Garden                     Clty,   KS 67846
                                                                                                                  This instrument is given to thc United
States   of America, acting through the Farm Service Agency, United States Department ofAgriculture ("Government") located at
2105    E. Spruce. Garden City, KS 67A46
-l-his
      instrument secures the follou'ing promissory notes, assumption agreements, and/or shared apprcciation agreements (collectively
called "note"), which have been exccuted or assumed by the Borrower unless otherwise notcd, are payable to the Government, and
authorizc acceleration ofthe entire dcbt upon any default:
                                                                   Annual Rate                Due [)ate ofFinal
       Datc of Instrunlcnt              l'rinciDrl Anrounl          of lntcrcst                  Installment

              11-15-2013                        s300,000.00                           3.000                              11-15-2043




(Tie intcrest raie lor any lirlited
                                resource ftrm orrncrship or iimited resource opcrating ioans secured by this instrument may be increased                  as
providcd in Govemnrent rcgulations and the note.)


By execution ofthis insfument, Borrower acknorvledgcs receipt           ofall ofthe   procceds   ofthe loan or loars evidenced by the above note.

This insbument ecures to the Govemment: (l) payment ofthe note and all extensims, renewals, and modifications thereof; (2) recapture ofany
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. S 2001: (3) payment ofall advances and expenditures, with
interes! made by 6e Govemment; and (4) the obligations and covenants ofBorrorver set fonh in this instrument, the note, and any other loan
agreements.

In considemtion ofany loan made by the Govemment pursuant to the Consolidated Farm and Rural Development Act, ? U.S.C. g l92l q.!gg. as
evidenced by the note, BorroBer i nevocabl) rnongages. eranE and conveys to the Covemment the follo$ing described properf_v situated in the
State ofKansas, County or Counti es of lane
                                                         See altached   Exhibit A for legal description


Ini                                                                                                               FSA-2029 KS (11-01-08) Page     I of6


                           l't /3
                         Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 3 of 7
                                            (                                                            (




together \\iti all rights (including the rights to mining p.oducts, gravel, oil, gas, coal or other minerals), interests, easements, fixturcs, hereditaments,
appurtcnances, and improvements now or later attached fiercto, the rents, issues and profits therEof, revenues and income thereFom, all \\ater, watcr
rights, and $ater stock pertaining thcreto, and all payments at any time owing to Borro$€r by virtue ofaly sale, lease, transfer, or condemiation of
any part thereofor interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement
under the Unilorm Commercial Code and creates a secu ty interest in all items which may be deemed to be pelsonal property, including but not
limited to proceeds and accessions, that are now or hercafter included in, affixed- or attached to "the property. "

Bonower COVENANTS that Borrower is laufully seised ofthe estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, exccpt for encumbmnces ofrecord- Borrowcr $arrants and *ill defend the title to the property against all
claims and dcrnands. subject to an, encumbrances ofrccord-

This instrument mmbines unifblm covenants lor national use and non-uniform covenants with limited            va ations byjurisdiction to constitutc   a
uniform mortgage covering real property.

UNIFORM COVENANTS. Bononer COVENANTS AND AGRIES as follo*s:
            l. Pa)ment. Borro*er shall pay prompdy uhen due any indebtedness to the Govenunent secured b) this instumcnt.
           2. !'ees. Borrouer shall pay to the Ciovemment such fees and othcr chargcs that may norv or later be required by Col'emnrent regulations-
           3. Applic.tion ofpayments. Unless applicable lawor Govemment's regulations providc otheNise, allpayments rcceived by the
Govemment shall be applied in the follorving order ofpriority: (a) to advances madc under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the note: (d) to late charBcs and other fces and charges.
           4. 'l axes, licns, etc. Borro\rer shall pa) $ hen d ue all tares, liens, judgmcnls, encumbran ces, and assessmcnls la$'fu lly attaching to or
assesscd against thc property a]rd promptly dcliver to the Govemment without dcmind receipts evidencing such payments.
           5. Assignment. Borow,er grants and assigns as additional security all tle right. title a.nd intcrest in: (a) the proceeds ofany arvard or
claim for damaBcs, dircct or consequential, in mnncction \ith any condemnalion or takirg b) emincnt domain or other*isc ofany part ofthe
property, or for mnvcyance in lieu ofcondemnation; (b) all bonuses, rentals, royalties, damagcs, delay rentals and income that may be du€ or
becomc due and palable to the Borrorieror Borro\er's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the preerty and fiom all existing or future lcases, subleases, licenses,
guaranties and any olher agreemenls tbr the use and occupancy ofany portion ofthc property, including any extensions, rene$als, modifications or
substitutions ofsuch agreemcnts. Bofio!\er \\'arranti the validity and enforceability ofthis assignment.

Borrot\er authorizes and direcls paymcnt ofsuch money to thc Govemment untilthe debt secured by this insrument is paid in full. Such mone1,
may, at the option ofthe Govemment, be applied on the debt \r'hether due or not. The Govemment shallnot be obligated to collect such money, but
shall bc rcs?onsible only for amounts receivcd by thc Covemnlent. In dre event any ilem so assigned is detcrmincd to be personal property, this
instrument \\ill also be regarded as a security agrE€ment.

Bono[erwill promptly providc      the Govemment with copies of all ex isting a]ld future leascs. Borro[€r warants that as ofthe datc ofexecuting this
instrunrent no default cxisls under existing leascs. Borro\rer agrees to maintain, and to require the tenants to comply \l'ith, the leases and any
applicable larv. Borrower \rill obtain the Government's $ritlen authorization before Bo[o\\€r consents to subl€! modiry, cancel, or otherwise altcr
the leases, or to assign, compromise, orencumber the Ieases or any future rents. Borrouer will hold the Govenlnent harmless and indemnifi the
Govemment for any and all liability. loss or darnage liat the Covemment may incur as a consequence ofthis assignment.
            6. losurrnce. Borro\\er shall keep the property insured as required by and under insurancc policies approved by the Govemment and, at
its rcquest, deliversuch policies to fre Govemment. Ifproperty is located in adesignated flood hazard areE Borro\r€r also shall keep property
insured as required by 42 U.S.C. $ 4001 g!. !99. and Covemment reguldions. Allinsurance policies and renervals shall include a standard mortgagee
clausc.
           7. Advances by Govemmcnt. Tnc Covcmmenr ma)' ar an) tims pa) an) other amounLs rcquired by this instrument to be paid bJ.
BorroNer and not paid by Borrower \rten due, as uell as any cost for the preservation, protcclion, or enforcemcnt ofthis lien, as advances for the
account ofBororver. Advances shall include, but not be limitcd to, advances lor payments ofreal property taxes, special assessmenls, prior liens,
hazard insurance prenriurns, and msts ofrepair. mdntenance, and improvements. All such advances shall bear interest at the same mte as the note
rvhich has the highest intcrest rate. AII such advances, rvith interEst, shallbe immediately due and payable by Borro$er to the Governrnent without
demand. No such advance by the Covemment shall rclieve Borrouer fiom breach ofBorrower's covenant to pay. Any payment made by Borrower
mal be applied on the note or any secured debt to thc Govemment, in any order tre Govemment determines.
          8. Protection of lien. Bonower shall pay or reimburse the Govemment for expenses reasonably nccessary or incidental to the pmtection
ofthe lien and its priority and the enforcement or compliance with this instrumcnt and the notc. Such epenses include, but are not limited to: costs
ofevidence oftitle to, afld sun'ey of, the propcrt)', costs ofrecording this and other instruments, attomeys' fees, kustees' fees, coun costs, and
expenses ofadvertising, selling, and conveying the property.
          9. Authorized purposes. Borro$er shall use the loan evidenced by tle note solely lor purposes authorized by the Govemment.




ln   u,/fu*^,                                                                                                      FSA-2029 KS (ll-04-08) Pase 2          of6

 */t                              /3
                          Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 4 of 7
                                                                                                        I




           10. Repair and oper.tion of properfy. Bonouer shall (a) mainlain improvemenls in good repair; (b) makc repairs required by the
Govemment; (c) comply rvith all farm conservation practices and farm management plans required by thc Govemment; and (d) operate the property
in a good and husbandlike manner. Bonouer shallnot (e) abandon tie propcrty; (f) causc or permit w&ste, lesseninB or impairment of the proper!).-;
or (g) cut, rcmove, or lease any timber, gravel, oil, gas, coal, or other minemls without tle uritten consent ofthe Govemment, except as necessary
for ordinary domestic purposes.
           l l. Legal compliance. Borrouer shall comply with all la*s, ordinances, and regulations aflecting the properr).
           I2. 'fransf€r or encumbrance of properly. Except as provided by Govemment rcgulations, the Borrower shall not lease, assign, sell,
uansfer, or encumber, voluntarily orotherwise, any ofthe property $ithout the $iitten consent ofdle Govemment. The Govemment may grant
consenls, pafiial releases, subordinations, and satisfactions in accordance $ith Govemment regulations.
           13. Inspcction. At all reasonable times the Govemment may inspect the properly to ascertain whether the covenants and agreements
contained in this insuument are being performed.
           14. Hazardous substances. Bonowershallnot cause orpermitthc prescnce, use! disposal, storage, or release ofany hazardous
substances on orin the propert).   lle   preceding sentence shallnot apply to the presence, use. or storage on the property ofsmall quantities of
hazardous substances that are generally recogniT-ed to be appropriate to nomal use and maintenance ofthe property. Borrotrer covenants that
Borro*er has madc [ull disclosure ofany such kno*n, existing hazardous conditions affecting the property. Borrouer shall not do, nor allorv anyone
else to do, allthing affecting the property that is ,n violation ofany fcdeml, state, or local environmental lau or regulalion. Borro\\er shall promptly
givc the Govemment \lritten notice ofany invcstigation, claim, demand, la\,!suit or other action by any govemmental or regularory irgcncy or private
pan)' invol v ing thc prcpcrt) and any haz ardous substan ce or environmental law or rcgulalion of\!hich Borm$er hm actual knowledge. IfBorro*er
leams, or is notificd by any govemmental or regulatory authority, that any removal or other remediation ofany hazardous substance affecting the
property is necessary, Boffower shall promptly take all necessary remedial actions in accordance with applicablc environmental law and regulations.
As used in this paragraph, "hazardous substances" are Ulose substances defined as toxic or hazardous substances by environmental law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, malerials
containing asbcstos or formaldehyde, and radioactive nraterials. As used in tris paragraph- "environm€ntal law" meaas l'ederal laws and regulations
and la$,s and regulalions ofthe jurisdiction uherc the properry* is located that relate to health. safety or envirotuncntal protection.
           15. Adjustmcntj releas€; waiver; forbea rance. ln accordance with Covemment regulations, tte Covemmenl may (a) adjust the interesl
ra(e, payment, terms or balance due on the loan, (b) increase the morlgage by m amount equal to defencd interest on the outstanding principal
balarrce, (c) extend or defcr the maturit, of, and renew and reschedule the payments on the note, (d) release any party who is liable under the note
from liability to thc Govemmen(, (e) relcase portions ofthe property and subordinate is lien, and (l) r\?ive any otherofits rights undertlis
instrument. Any and all olthis can and uillbe done $ithout a{Iecting the lien or the priority ofthis instrument or Bonower's liability to the
Govemment for payment ofthe note secured by this instrument unless the Crovemment provides otrerwise in uriting. IIOWEVER, any forbeaEnce
by thc Government - \tether once or oflen - in exercising any right or rem€dy under this instrumcnt, or othen\ise afforded by applicable larv. shall
not b€ a Naiv€r ofor preclude the exercise of any such right or remedy.
           16. Grlduation. Ifthe Govemment determincs tiat Borro$ermay be able to obtain a loan from a responsible coopemtive or privatc
credit source at reasonable rates and terms for loans for similar purposes and periods oftime, Borrouer will, upon the Govemment's request, apply
lor and accept such a loan in sufticient amount to pay thc notc securcd by this instrument and to pay for stock necessary to be purchased in a
cooperative lending agency in connection \\iti such loan.
           17. Forfeiture. Borrower shall be in default ifany forfeiture action or procecding, whclh€r civil or criminal, is begun that in the
Govemment's good faith judgment could result in forfeiture ofthe property or othenvise materially impair the lien ceated by this instrument or the
Govcmmcnt's security intercst. Borro\\er may curc such defaultby causing the action orproccedinS to be dismissed with aruling that precludes
forfeiture ofthe Borrorver's interest in dre prcperty or other material impairment ofthe lien created by this security instrument or the Govemment's
security intcrest.
           18. Falsc statement. Dorrower also shall be in default ifBonower, during the loan application prccess, gave materially false or inaccurate
information or statements to the Goverrunent (or failed to provide the Govemment with any material information) in connection [ith [re loan
evidenced by lhe note.
           19. Cross collateralizatioD. Delauil under this instrument shail conslitute deiault under any othcr security instrument held by the
Govemment and exeorted or assumed b) Borro*'er. Default under any other such sccurity instrument shall constitute delault under this insfument.
           20. tlighly €rodible land; wethnds. Any loan secured by this instrument will bc in default if Borowcr uses any loan proceeds for a
purpose that will contribute to excessive erosion ofhighly erodible land or to the conversion of\\'etlands to produce an agricultural conunodity as
provided in 7 C.F.R. pan I940, subpart G, or aiy successor Govemment regulation.
           21. Non-discrimination. Ifany partofbe loan for rvhich this instrument is given shall be used to finance the purchase, constuction or
repair olproperty to be uscd as an o$ner-occupied d$elling (herein called 'the d$'elling") and ifBorrower intends to sell or rent lhe duelling and has
obtained the Covemment's consent to do so (a)neither Bonower nor anyone authorized to act for Borrouer will, afterrcceiptofabona fide ofler,
refuse to negotiate for the sale or rental ofthe duelling or uill othenvise make unavailable or deny the duelling to anyone because ofrace. color,
religion, sex, national origin, disability, lamjlial status or age, and (b) Borrower recognizes as illegal and hereby disclairns, and will not comply with
or attempt to enforce any rest ctive covenants on the d*elling relating to race, mlor, religion, sex, national origin, disability, familial status or age.
           22. Notices. Notices givefl under this instrument shall be sent bl cenified mail unless o6erwise required by larv. Such notices shall be
addressed, unless and until some other address is designated in a notice, in lhe case ofthe Govemment to the State Executive Director ofthe Farm
Service Agency at 3600 Anderson Ave-, Manhattan, Kansas 66503, and in the case ofBorro}Er at the address shorln in the Govemment's Finance
OIfice records (uhich normally   *ill      tle same as the mailing address shoun above)


r^it;^1fuaa,                             3                                                            FSA-2029 KS     (l l-04-08)   Page 3   of6

  /*t                               t3
                        Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 5 of 7
                                                                                                           I




            23. Governing laly; severability. This instrument shall be govcmed by Federal larv. Ifany provision ofthis instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not aflect other provisions or applications ofthis instrument or the
note which can be given efGct without the invalid provision or application. The provisions ofthis instrument are severable. This instrument shallbe
subject to the present regulalions ofthe Cnvertunent, and to its future regulations not inconsistent with the express provisions hereof.
All poues and agencies granted in tlis inslrument are coupled with an interest and are irevocable by death or otherwise; and the righls and remedies
provided in this instrument are cumulative to remedies provided by law.
            24. Successors and assigns; joint end severrl covenants, The covenanls and agreements ofthis insfument shall bind and benefit the
succesmrs and assigns ofcovemment and Borrowcr. Borrower's covenants and agreemen6 shallbcjoint and several. Any Borrorver R'ho co-signs
this instrument but does not execute the note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
propert, under this instrument; (b) is not personally ob ligated to pay the sums secured by this instrument; and (c) agrees that the Govemment and
any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the tcrms ofthis instrument or lhe note
without that Borro$er! consent.
            25. No merger. Ifthis instrument is on a leasehold, Dorro$er shall comply *ith all the provisions ofthe lease. lfBorrouer acquires fee
title to the property, the leasehold al]d fie fee title shall not merge unless the Covemment agrees to lie merger in \rriting. Ifthe property is conveyed
to the Goverrunent. title shall not merge (unless the Govemment elecs otheruise) and the lien provided under this instrument shall not be affec&d by
such conveyance,
           26.'fime is ofthe cssenc€. Time   is   ofthe   essence in the Borro\\er's pertbnnance   ofall duties and obligations undcrthis insrument.

NON-UNIFORM COVIINANTS. Born:uer furthcr COVENANTS AND AGREES as follows:
           27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge ofany obligation in this
instnrmcnt or securcd by this instrument, or should the Borower die or be declared incompetent, or should thc Borro$er be discharged in bankruptcy
or declared an insolvent or make an assigrunent for the benefit ofcrcditors, the Govemment, at its option, with or without notice, may: (a) declare
tle entire arnount unpaid under 1e note and any debt to the Covemment hcreby secured immediately due and pa) able, (b) for lhe account of
Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, opemte or rent the property, (c) upon application
by it and production ofthis instmmcnt, \xithout other evidence and without notice ofhearing ofsaid application, have a receiver appointed for the
property, $iti the usual pouers ofreceiven in like cnses, (d) foreclose this instrument and sell the property as prescribed by lau; and (e) enforce
any and all other rights ald rcmedies provided herein or by present or future law.
           28. State hw. Borrolver agrees that the Crovemment will not be bound by any prcsent or future State laws (a) providing for valuation,
appraisal, homestead or exemption ofthe propert). (b) prohibiting maintenance ofany action for a deficiency judgmcnt or limiting tie amourt
thereofor the time uithin which such action mustbe brcughl, (c) prescribing any other statute oflimitations, (d) allowing ary right ofredemption or
possession follo$'ing any forcclosure sale, or (e) limiting the conditions lvhich the Govemment may by regulation impose, including the interest it
may charge, as a condition ofapproving a transfer ofthe propen)* to a new BorroNcr. Borro*er expressly rlaives the benefit ofany such State la\\s.
           29. Assignment olleases rnd rents. Borrower agrees that the assignment oflcases and rcnts in this instrument is irnrnediately effective
on the recording ofthis inslrument. Upon default, thc Borro*€r uill rcceive any rents in tnrst for the Govemmcnt, and Borrorrer $'ill not comdngle
the rcnb with any othcr funds. Any amounts collcctcd shall be applied at the Covemment's discretion first to costs ofmanaging, protecting and
preserving thc propcrty, and to any other flecessary relaled expenses. Any remainin8 amounts shall be applicd to reduce lhe debt evidenced by the
note. Borro\\rr agrccs that thc Govemment may demand thal Borro\rer and Borro\rEr's tenants pay all rents due or to becom€ due directly to the
Govemnrent iftie Borrowcr defaults and the Govemment notifies Borrowerofthe default. Upon such notice, Borrower willendorse and dcliver to
the Govemment any payments olrents. [fthe Borro$er becomes subject to a banlruptcy, then Borrower agrces that the Covemment is entitled to
receivc rclieffrom the automatic sta) in bankmptc) for the purpose ofenforcing this assignmcnt.
           30. Application offoreclosure procccds. The proceeds o f foreclosure sale shall be applied in the following ordcr to the payment of (a)
costs and expenses incident to enforcing or complying $ith this inslrument, (b) any prior liens required by larv or a competent cou( to be so paid,
(c) the debt evidenced by lie ncte and all other debt to the Government secured by this instument, (d) inferior liens ofrecord required by law or a
competent court to be so paid, (e) at the Govemment's option, any other debt of Bonower to tle Government, and (0 any balance to Borrower.             lf
the Governmen! is the successful biddcr at foftclosure or other sale olall or any part of the piopen)*, the Govcmment ma) pay ils share of tlrc
purchase pricc by crediting slch arnount on any debts ofBorrorler owing to thc Govcmment, in the order prescribed abovc.




Initi
        ^,F/'o,"                                                                                          FSA-2029 KS   (l l-04-08)   Pase   1of6

 4/ll                     /q /3
                          Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 6 of 7
                                            t                                                            (




B) signing below. Borro\\er    accepts and agrees to thc terms and covenants contained in this instnrment and in any rider executed by     Borro*er and



        ET   Harrington                                                                         Holly          ariington
                                           (sFrAL)




                                                                    ACKNOWLEDGMENTS
STAI'E OT' KANSAS
                                                                        (lndividual)
COUNTY OF             nn                            )
On this      lrltL.      dav   of                              , before me penonally appeared        lurrr. odot t+{a($.rtn-
                                                                                                                           Iq
                                           ,to     kno\lTr to me to bc the samc person(s) whosc namc rs su bscribed to the forcgoing insfumenl, and
acknorvledged that (he or she) siged    and dclivered the instrument as (his or her) ftee and  Iuntan act- fo/t]r" u.". and purposes sct fo(h

N,I.V
                                                                                         (
                      l{oEyP'$lc.   $e d[n!es

        #3                  errffi{^
                      *ttJp,d-b1u'-! t5
                                                _
                                                                                                        N     ARY PUB




  NOTE       The following statements arc made in accotdance with lhe Pivacy Act of 1974 (5 U.S.C. 552a): lhe Fain Sevice Agency (FSA) is
             authoized W the Consolidated Fam and RuGlDevelopment Acl, as amehded (7 U.S.C 1921 4 599.), ot olhet Acts, andthe rcgulations
             profiulgated thereunder, to solicit the infonnation requested on ils applicalion fomi The infomalion requested is necessary fot FSA lo
             determine eligibility for crcdit or olher financial assistance, seNice your loan, and conduct statistical analyses. Supplied infoination may be
             fumished lo othet Depadment of Agicufturc agencies, the lntemalRevenue Sevbe, the Depainent ofJusllce or othet law enforcefient
             agencies, the Depadment of Defense, the Depadtuent of Housing ancl Utban Developfient, lhe Deparlmehl ol Labor, the United Slales
             Postal Sevice, or other Federal, State, ot local agencies as requirecl ot pennifted by law ln ad<lilion, infofination may be refeffed to
             intercsted pafties under the Freedofi ol lnfaftfiation Ac. lo financial consullants, advisots, lendihg institutions, packagers, agents, and
             pivate or commercial credil sources, to collection or seNicing contractors, to crcdit reporting agencies, to pivale altomeys undet contracl
             v/ith FSA or the Depaimenl of Justice, to business fitms in lhe trade arca that buy chattel or crops or sell them fot commission, to Members
             ol Congrcss ar Congressional stafl memberc, or to coutls or adjudicative bodies Disclosure of the infomation rcquested is voluntary.
             Howevet, lailure to disclose cetlain items ol infonlation requested, includjng Social Secunty Numberar Federal Tax ldentification Numbet,
             nay result in a delay in the processing of an applicalion or its rcjection.

             According to the PapeMofu Reduction Acl of 1995, an agency may not conduct or sponsot, and a person is not equired to respond to, a
             collection ol infotuation unless it displays a valid OMB conlrol nunber. fhe valid OMB conttul numbet for this inlotmation collection is
             05eA-0237 The tine rcquircd to complete this inlomation collection is eslimated to average 30 minutes per rcsponse, including the time
             iot reviewing insltudions, searching existing data saurces, gathenng and maintaining the data needed, and compleling and reviewing the
             col lectio n of i nform atian


The U.S Depaiment of Agiculture (USDA) prohibils disciminalion in all ils prograns aocl aclMities on the basis of race, color, nationaloigin, age,
disabilily, and where applicable, sex, mantal slatus, familialstalus, parentalstatus, religion, sexual oientation, genetic infotfiation, political beliefs,
rcpisal, ot because all at pad of an individual's income is deived frcm any public assistance pragram (Not all ptohibited bases apply to all progrcms )
Pesons with dsabililieswho require allemalive means for communicalion of prcgran infomalion (Bra le, larye pnnt, audiotape, etc.) should contacl
USDA'S TARGET Cenlet at (204 724-2600 (voice and TDD). To file a complaint of disciminalion, wnle to USDA, Drectar, Offtce of Civil Rights, 140A
lndependence Avenue, SW, Washinglon, D.C.20250-9410, orcall(800) 7953272 (voice) ot (202)72A-fi82 (TDD). USDA is an equal oppotlunity
prcvider and employea




|t'ote: Page 6 of6 applies to entilies only and         *ill   not be recordedfor individuals


                                                                                                                    FSA-2029 KS (11-01-08) Page 5       of6
                       Case 2:19-cv-02236 Document 1-3 Filed 05/15/19 Page 7 of 7
                                   (




                     UNITED STATES DEPARTMENT OF AGRICULTURE
                                        Fann Sen ice Agenc-v

                                   Exhibit A, Legal Description
                       Attached to Form FSA-2029 KS, Mortgage for Kansas

                          Luke T. Harrington     & Holly A. Harrington

Legal Description: The Northeast Quarter Q',lEl4) of Section Twenty-three (23).'Iownship Twenty (20)
South, Range Thirty (30) West of the 6d'P.M., Lane County, Kansas.

EXPECTING AND RESERVING TO GRANTOR all oit, gas, or other minerals in and under such
property, or the proceeds therefrom, which may be produced from, under and on the above described real
estate.




                                                          Initi         Date

                                                          rnitiat#4      DatJ,       /_a




                                                  L
Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 1 of 7




         Exhibit C: Kearny County Mortgage
                              Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 2 of 7
                                          (




                                                                          Porlion   5                                  form Approved    - OMB No 0560-0237
                                                                                                      (SeePage5fotP vacf Actand Public B     rdeh Statenents.)
FS-A.-2029 KS
(l I ,o.l 08)
                                                I]NITDI) STAT'S    Df,   PAR'T}IENT OF AGRICULI'TiRE
                                                                  I:arm Servrce Agenci


                                                       MORTGAGE FOR KANSAS

THIS MOR'IGAGE ("instrument") is madc or                November         19         ,20         13   The mortgagor is     Luke    '1   - tlarrf    ton
and Ho1ly          A. HarringEon,
                               husband and !,/ife
("Borrouer") uhosc mailing address is 3205 Primrose, Garden                             City,   KS 67846
                                                                                                        This instrument is givcn to thc Unitcd
States   of America. acting through thc Farm Service Agency, United States Department ofAgriculture ("Government") located at
210 6   E. Spruce, Garde n City , KS 57846
This instrument secures the lbllo$,ing promissory notes, assumption agreements, and/or shared appreciation agreements (collectively
called "note"), which have been executed or assumed by the BorroNer unless otherwise noted, are payable to the Government, and
authorize acceleration ofthe entirc debt upon any default:
                                                                  Annual Rate                Due Date ofFinal
       I)atc ol-lnslrulnent            Principal Anount            ol lntcrcst                  Inslallment

                11-r.5-2013                   s300,000.00                        3.000                           11-15-2043




(The interest rate for any limited resource fafm o$nership or limited resource operating loans secured by this instrument may be increased        as
provided in Govemment regulations and the note.)


By execution ofthis inslrumenl. Borrorrer ackno\rledges receipt   olall of the   procceds   ofthe loal or loars evidenced by thc above note.

This instrument secures lo the Govemmcnt: (l) pa)ment ofthe note and allextensims, ren€*als, and modifications thercof; (2) recapture ofany
amount due under any Shared Appreciation Agreement entered inlo pu$uant to 7 U.S.C. $ 2001; (3) payment ofall advances and expenditures, with
int€rest. made b!, the Govemment; and (4) the obligations and covenalts ofBorrorver set forth in this instrument, the note, and any other loan
aSreements.

In consideration ofany loan made by the Govemment pursuant to the Consolidated Fafm and Rural Development Act, 7 U.S.C. S l92l fl.!9q. as
evidenced bv  $e note. Borro$er irrerocably monBages, gants and conveys to the Cnvemment the follot\ing described prop€nJ- situated in the
State ofKans&s, County or Counties  of   Keant
                                                  See attached Exiibit A for lcgal description




^*rftU               itte                                                                               FSA-2029 KS    (l I-04-08) Page I of6

ltu/                              L3
                         Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 3 of 7
                                            (                                                            I




 rogcther \\ith all rights (including the rights to mining products, gmvel, oil, gas, coal or other minemls), interests, easemenls, fix1ures, hereditamenlr,
 appurtenances. and improvements now or later attached th€reto, the rents, issues and profits thereol revcnues and income therefrom, all water, lr'ater
 rights, and \ater stock peflaining thereto, and all payments at any time o$ing to Borro\\er by vimre ofany sale, lease, transfer, or condemation of
 an) part thereofor interest lerein (collectivcll called "the property"). This instrument constitutes a sccuity agreernent and financing slatemcnt
 under the Uniform Cornmercial Code and creates a security intere$ in all items which may be deemed to be personal property, including but not
 Iimited to proceeds and accessions, that arc now or hereafter included in, affixed, or attached to "the property. "

 Bono*er COVENANTS that Borro\ier is lawfully seised of tie eslate hcrcby conveyed and has the right to mortgage, grant and convey the propeq
 andtlat the propedy is unencumbered, ex.ept for encumbrances ofrecord. Borro$er wafiants and will deGnd the title to the property against all
 claims and demands, subject to any encumbrances ofrecord.

 This instrument combines uniform covenants for national use and non-uniform covcnants with limited variations byjurisdiction to constifute a
 uniform n)ortgage covering rEal property.

UNIFORM COVENANTS. Borro$er COVEN-ANTS AND AGREES as follo$s;
            l. Paymcnt. Borrower shall pay promptly when due afly indebtedness to the Govemment secured by this instrument.
           2. Fees. Bono\\ershall pay to tie Govemment such fees and other charges that may no\yor later be required by Govemment regulations.
           3. Application ofpayments. Unless applicable lawor Govemment's regulations provide otherrise, all payments received by the
Covemment shall be applied in dre following ordcr ofpriority: (a) to advances made under this instrument;(b) to accrucd inlercst du€ under the
note; (c) to principal due undcr the notc; (d) to latc charges and other fees and charges.
           4. Taxes, liens, etc. Borrower shall pay \r'hen due all ta,xes, licns,judgmcnts. encumbrances, and asscssments la\rfully attaching to or
asscssed against lie property ard promptly deliver to the Govcmment $ithout demand receipls evidencing such payments.
           5. Assignmenl Borrower gmnts and assigns as additional security all the right, title and interest in: (a) the procceds ofany arvard or
claim for damages. direct or consequential, in connection $ith any condemnalion or taking by emincnt domain or otheruise olany pan ofthe
property. or for convc)'ance in licu ofcondcmnation; (b) all bonuses, rentals, rolaJties, danrages, delay reotals and hcome that may be due or
become due and payablc to the Borrower or Borrorvcr's assigns under any existing or futurc oil, gas, mining or mineral lease coverinB any portion of
thc property: and (c) all rents, issucs, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guarantics and any other agreements for the use ard occupancy ofany portion ofthe propery*, including ary extensions, rcne\als, modifications or
substitutions ofsuch agreements. Borrower \\'arrants the validity and enforceability ofthis assignment.

Bonorver authorizes and dirccts pa)'ment ofsuch money to thc Govemment until the debt secured by this instrumcnt is paid in full. Such money
may, at l,\e opiion ofthe Govcmment, be applicd on rhe debt uhether due or nol. The Govcmment shallnot bc obli8ated to aollect such Dioncy, but
shall be responsible only for amounts received by thc Govemment. In dre event any item so assigned is determined to bc peNonal property, this
instrument rvill also bc regardcd as a securitS'agrcemcnt.

Borro\\€r $'ill promptly pmvide the Govemment with copies ofall existing and future leases. Borrorvcr warrants that as ofthe date oIexeeting this
instrument no default exists undcr existing leases. Borrower agrees to maintain, and to r€quire the tcnants to comply with, tle leases and any
applicable la\!. Borror!er \\ill obtain thc Govemmcnt's *Tittcn authorization before Borro\rer conscnts to sublc! modif,, cancel, or otheruise alter
the leases, or to assign, compromise, or cncumber thc leases or any futurc rents. Borro\r'er will hold tlre Govemment harmless and inderimify thc
Govemment lor any and aU liability, loss or damage that the Govemment may incur as a consequence ofthis assignment.
           6. Insurancc. Borrower shall keep the propedy insuted as required by and under insurarce policies approved by the Govemment and, at
is  request. deliver such policies to the Govemment. Ifproperty is located in a designated flood hazard are4 Bono$er also shall keep property'
insured as required by 42 U.S.C. $ 4001 q!. !Eq- and Govemmcnt reguldions. Allinsuraflce policies and renewals shall include a standard mortgagee
clause.
           7. Advanccs by Govemment. The Govemment may at any time pay any other amounts rcquired by this instrument to be paid b)
Bono\\er and notpaid bl Borrower *hen due, as well as any cost for the preservation, protcction, or enforcement ofthis lien, as advances for the
account ofBorrower. Advances shall include, but not be limjtcd to, advances for payments ofreal property taxes, special assessmenls, prior liens,
hazard insurance premiurns, and costs ofrepair, mainlenance, and improvements. All such advances shall bear interest at the same rate as tie note
*hich has the highcst inleresl rate. All such advances, rvith interesl, shall be immcdiatel)'due and payable by Bono\\er to the Govemment trithout
dcmand. No such advance by lhe Covemmentshall relieve Borroser fionr breach ofBorrower's covenant !o pay. Any pa)mcnt made by Borrower
may be applied on the note or any secured debt to the Govemment, in any ordcr the Govemment detcrmines.
           8. Protection oflien. Borrotrer shall pa, or reimburse the Govemment for expenses reasonably necessarl or incidenta.l to the pmtection
of lic lien and its priority and the enforcement or compliance $ith this instrument and the note. Such ex?enses include, but are not Iimited to: costs
ofevidencc oftitle to, and sun'ey of, the pn:perty, costs ofrecording this and other instrumcnts, attomeys' fees, trustees' fees, court costs, and
expenses ofadvertising, selling, and conveying the property.
           9. Authorized purposes. Borrotrer shall use the loan evidenced by the note solely for purposes authorized by the Govemment.




Ini!ial         datc                                                                                              FSA-2029 KS    (l l-04-08) Pase   2   of6

&+                                /3
                           Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 4 of 7




            10. Repair and opcration of propertv. Bonorler shall (a) maintain improvements in good repair; (b) make rcpairs requircd by the
 Govemment; (c) comply N'ith all farm conservation practices and farm management plans required b)'dle Govemment; and (d) opemte thc property
 in a good and husbandlike manncr. Borrouer shall not (e) abardon the property; (0 cause or permit waste, Iessening or impairment of the prope4v;
 or (g) cut, renmve, or leasc any timb€r, gmvel, oil, gas. coal, or otler minerals without the written consent ofthe Govenment, except as necessary
 for ordinar)' domcstic purposcs-
           ll.    Legal compliance, Borrorver shall comply \t'ith all la$s. ordinances, and regulations affecting     Ore properr)".
            12.   Transferorencumbranceolproperty. Exc€pt            as  provided by Government regulations, the Borrower shall not lease, assign. sell,
 transfer, or encumber, voluntarily orotherwise, any ofthe propcrty without the \\dften consent ofthe Govemment. The Govemment may grant
 consents, partial releases, subordinations, and satisfactions in accordance with Covemment regulations.
            13. Inspection. At all reasonable times the Golcrnment may inspect the property to ascenain uhether the covenants afld agr€ements
 contained in t}is insfument are being pcrformed-
            14. Ilszardous substances. Borrower sh all not car.rse or permit the presen ce, use, disposal, storage, or release of any haz ardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property ofsmall quantities of
hazardous substances that are generall)' recognized to be appropriate to normal use and maintenance oftle propenl*. Borro$er covenanls that
Borroser has made full disclosure ofan) such known, exisling hazardous conditions aflecting dre poperty. Borrouer shallnot do, norallorvanlone
else to do, an)1hing affecting the property that is in violation ofany .fedeml, state, or local environmcntal law or regulation. Borrower shall promptly
give the Covernmcnt urittcn notice ofany in!€stigation, claim, demand, lawsuit or olier action by any govemmental or regulatory agency or private
party involv ing thc propcn) and an) haz ardous substance or environmental law or regulation ofrvhich Borro\r€r has actual knowledge- If Borrower
leams, or is notified by any govemmental or regulator) autiorily, that any rcmoval or other remediation of aay hazardous substance affecting tle
propcrty is necessary,, Borrouer shall promptly take all necessary remedial actions in accordance with applicable environmental law and re8ulations.
As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
follo\\ing substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental la\v" meaas Fedcral la\\s aad regulations
and laws and regulations offie jurisdiction $here tie property is located that relate to health, salety or envirotunental protection.
            l5. Adj ustment; release; waivcr; forbcrrance. In accordance with Govemment regulations, the Govemment may (a) adjust the interest
rate. payment, terms or balance due on tie loan. (b) increase the mortgage by an amount equal to deferred interest on the outstanding principal
balance, (c) ertend or defer thc maturit)' of and rencw and reschedule the palments on thc note. (d) release any party $ho is liable under the note
liom liability to the Govemmen! (c) rclease portions ofthe propcrty and subordinate its lien, and (l) waive any olierofits rights underthis
instrument- Any and all ofthis can and will be done $ithout afllcting the lien or the priority ofthis instrument or Bonowey's liability to thc
Govenrment for payment of the note secured by this instrument unless the Govemmcnt provides odreruise in $riting. HOWEVER, any forbearance
by l.he Govemmcnt - \\'hcthcr once or oflen - in exercising any right or remedy under this instrument, or otheNise afforded by applicablc law, shall
not bc a *'aiver ofor preclude the exercise ofany such right or remedy.
            16. Graduation. If the Govemment determines that Borrower may be able to obtain a loan from a responsible coopemtive or private
credit source at rcasonable rates and terms for loans for similar purposes and periods oftime, Borro\\cr *ill. uF)n the Govemment's requcst, apply
for and accept such a loan in sufficient afiount to pa)' the note secured by lhis instrument and to pay for stock nccessary to bc purchased in a
cooperative lending agency in conneclion $ith such loan.
            17. Forfeiture. llonorver shall be in de fau lt if any forfe iture action or proceeding, ufiethcr civil or criminal, is bcgun that in the
Govcmment's good faith judgment could result in forfeiture ofthe property or otherwise materially impair the lien created by this insbument or the
Co\emment's security interest. Borrower may cur€ such default by causing the action orproceedingto be dismissed $ith a ru ling that precludes
forfeiture ofthc Borrouer's interest in the prcperty or other material impairment ofthe lien created by t]is security instrument or the Govemment's
security interesl.
            18. t'alse statemcnt. Borrower also shallbc in default ifBonowo, during the loan application process, gave materially false or inaccurate
information or statemenls to the Govemment (or failed to provide the Covernment $ith any material information) in connection $ith tie loan
evidenced by Ihe note.
           19. Cross collateralization. Default under this insrument shall constitute default under any other security instrument held by the
Govcmment and exeqrted or assumed by Bonower. Detault under any other such security instrument shall constitute delault under this instrument.
           20. Highly erodible land; wetlands. Any loan secured by this instrument tlillbe in default ifBono*eruses any loan proceeds fora
purPose that rvill contribute to excessive emsion ofhighly erodible land or to the conversion ofwetlands to pruduce an agricultural commodity
                                                                                                                                                           as
providcd in 7 C.F.R. part 1940, subpart G, or any successor Govemment rcgulation.
           21. Non-discrimination. Ifany pafi ofthe loan for which this instrument is given shall be used to finance the purchaje. construction or
repair ofproperty to be lrsed as an oNner-occupied dNell ing (hercin called'the dwelling") and ifBorro*cr inrends to sell or rent tre d\\ellin
obtained the Governmenfs consent to do so (a) neither Borrower nor anl,one authorized to act for Borro*er will, afier receipt ofa bona fide
                                                                                                                                                      I and has
                                                                                                                                                       o fler.
refuse to negotialc lor the sale orrental ofthe drvelling or will o&euise make unavailable or deny the dwelling to anyone
                                                                                                                                   becruse ofmce ! color,
religion, sex, national origin, disability, lamilial status or age, a,ld (b) Bonower recognizes as illegal and hereby disclaims. and will not comply with
or attcmpt to enforcc any restrictive covena-nts on the d*elling relating to race, color, religion, sex, natjonal origin, disability,
                                                                                                                                      familial status or age
           22. Notices. Notices given under this ins trument shallbe sentby certified mailunless otheruise required by larv. Such nolices shall be
addressed, unless and until some otler address is designated in a notice, in the case ofthe Government to the Stak Executive
                                                                                                                                      Director ofthe Farm
Service Agency at 3600 Andcrson Ave., Manhatt an, Kaisas 66503, and in the case ofBorro$er at the addr€ss sho,rm in
                                                                                                                               the (;overnment's Finance
Officc records (which           v rvil be tlre same as the mailing address sho\n above)



Inirial
          ry      dat.                                                                                    FSA-2029 KS    (l l-01-08)   Page 3   of6

  //# // l1                    /3
                        Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 5 of 7
                                                                                                     I




            23. Governing larr; severability. This i nstrumcnt shall be govemed by Federal law. lfany provisionolthis instrument or the note orits
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications ofthis instrument or dre
note *hich canbe given elfect rvithout the intalid pDvision or application. The provisions ofthis instrument are sevemble. This instrumenl shallbe
subjccl to the present regulations ofthe C-ovemment, and to its future regulations not inconsisteflt with the express pmvisions hereof
All powers and agencies granted in this instrument are coupled with an interest and are ir€vocable by death or othcnvise; and the right and remedies
provided in this inslrument are cumulative to remedies provided by law-
            24. Successors and assigns; joint and seleral corenrnts. The covenants and agreements ofthis insfument shall bind and benefit the
successors and zrssigns ofGovemment and Borrower. Borower's covenants and agreements shallbejoint and several- Aay Borrorver who co-signs
this instrument but does not execute the note: (a) is co-signing this instrumenl only to mortgage, grant and conley Ihat Borro$e/s interEst in the
propeny under this instrument; (b) is not peBonally obligated to pay the sums secured by Iiis instrument; and (c) agrees that the Govemmcnt ,uld
any other Borrower may agrcc to extend, modify, forbear or make any accommodations with reBard to the terms ofthis insrument or the note
$,ithout that Borro$cr's consent,
            25. No mergcr. lfthis inslrument ison a lemehold, Borrower shall comply with allthe provisions olthe lease. lfBorrower acquires fee
title to the property. the leasehold and the fee tide shallnot merge wless the Covemment agrees to the merger in Bdting. Ifthe property is conveyed
to thc Govemment, title shall notmerge (unless the Govemment elecs otherwise) and the lien provided under this instrument shallnot be afTected by
such conveyance.
         26. Time is   ofthe   essence.   Timc is ofthc cssencc in the Bonouer's performance ofalldutics ald obligations underthis instrument.

NON-UNIFORM COVENAN'l'S. Bonower further COVENANTS AND AGREES as follous:
           27. Default; death; incompet€ncc; bankruptcy. Should default occur in the performance or discharge ofany obligarion in this
 instrument or secur€d by this instrument, or should the Borro*er die or be declared incompetent, or should the Borro\r€r be discharged in bankruptcy
or declared an insolvent or nake an assignmcnt for the bene,it olcreditors, the Govemment, at its option, *ith or without notice, may: (a) declare
the entire amount unpaid under the note and ary debt to fie Covemment hereby secured immediately due and pa1'able, (b) for the account of
 Borrower incur tud pay reasoDable expenses lbr repair or maintenance of, and talie possession of, operate or rent the property, (c) upon application
by it and production ofthis instmmcnt, *ithout othcr evidence and $itiout notice ofhearing oFsaid application, have a rccciver appointed for the
property, Nith tre usual powers ofreccivers in like cases, (d) foreclose this instrument and scll the property as prescribed by la\\,, and (e) enlorce
any and all other rights and rcmedies provided herein or by present or future law.
           28. Strte lalr. BorroN€r agrees that the Cnvemment $ill not be bound b) an, present or future State laws (a) providing lbr valuation,
appraisal, home$ead or exemption ofthe property, (b) prohibiting maintenarce of any action for a dcficiency judgmcnt or limiting the amount
thercofor the time within $fiich such action mustbe brough! (c) prescribing any other statutc oflimitations, (d) allowing any right ofredcmption or
possession follo\\ing an; foreclosure sale, or (e) limiting the conditions \r'hich the Govemment ma) by regulation impose, including the intercst it
may charge, as a condition ofapprovinB a transfer ofthe prope(y to a new Borro"ver. Boro*er exprcssly waives thc benefit ofany such State laws.
           29. Assignmcnt oflcases and rents. Borrot\er agrecs that the assignment ofleases and rents in this instrument is immediatel) €ffective
on the recording ofthis instrument. Upon dcfault, the Bono*er $ill receive any rcnts in trust for the Govemment, and Borro$s \rill not commingle
the rents with any other funds. Any amounts collectcd shall be applicd at the Govemment's discretion first to costs of managing, protecting and
preseNing the propeny, and to any other neccssar), relaled expenses. An)' remaining amounls shall bc applied to reduce the debt evidenced by the
nole. Borro\\cr agrecs that the Govemment may demand IIat Borrower and Borroue/s tenants pay all renls due or to become due directly to the
Govemment ifthe Borrowcr defaults and the Covemment notifics Borrowerofthe default. Upon such notice, Borrower willendorsc ald dcliverto
the Go\ernmenl an) payments olrents. Ifthe Bono$cr becomes srbject to a banLTuptcr', thcn Borrower agrees that tie Covcrnmcnt is enlitlcd to
receive relief liom the automatic stay in bankruptcy for the purpose ofenforcing this assigtunent.
           30. Appli.ation offoreclosure proceeds, The proceeds of foreclosure sale shall be applied in the following ordcr to the payment of (a)
costs and expcnses incident to enforcing or complying Nith this instrument, (b) any prior liens required by larv or a competent cou( to be so paid,
(c) thc debt evidenced by tie note and all other debt to the Govemment secured by this insrument, (d) inferior liens ofrecord required by lawor a
competent courtto bc so paid, (e) at the Governrnent's option, any otier debt of Borrourr to the Govemment, and (l) any balance to Bonower. If
the Govemment is the successful bidder at foreclosure or other sale ofall or an) part ofthe property, the Govemment may pay its share ofthe
purchase price by crcditing such amount on any debts ofBorrower orving to the Govemment, in the order prescribed above.




Initial   &u^,.                                                                                     FSA-2029 KS    (l l-04{8)   Poge   I of6

 tl       /f            t?/ /3
                               Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 6 of 7
                                                    I                                                     I




By signing belorv, Bono$er accepts and agrees to the terms and covenants contained in lhis instrument and in my ridcr executed by Borrower and
recorded !\ith tlis instrum


Luke      T      rringt                                                                          Ho             H   rington
                                                   (sEAr_)




                                                                   ACKNOWLEDGMENTS
S]'ATE OI: KANSAS
                                                             ss.      (lndividual)
COUNTY OF                                                )
On this        lQtf,           auv or
                                        , to
                                            ir
                                             be
                                                 :llUnbLv ?113,
                                                kno$n  to me
                                                             before me pe*onatly appe uea
                                                             to be the same  person(s) whose  narnc is
                                                                                                      Uke l.a^d
                                                                                                       subscribed to thc
                                                                                                                        ll            I
                                                                                                                                  A q((tn
                                                                                                                              going instru
                                                                                                                                                     I.y''
                                                                                                                                                      and
ackno$ledged that (he or she) signed and delivered the instrument as (his or her) Fee and volun taD act. lbr               purposes set forth


NIy commission expires




   #                 lioEynllc.sed(frss

                     $yApBEO.
                               $rt
                                                        5
                                                                                                          \OI        I'IIBLIC




                                                       in accordance with the Pdvacy Act of 1974 (5 U.S.C. 552a): lhe Fam SeNice Agency (FSA) is
              authoized by the Consolidated Fam ahd Rural Developmenl Act, as anended (7 U. S.C. 1921 gL S9!., or other Acls, and lhe rcgulations
              prcmulgaled thereuhdet, to solicil lhe inlorfiation requested on ils application fatms. The infomation requested is necessary for FSA to
              detefinine eligibility fot credit ot othet linancial assislance, seNice yout loan, and conduct statistical analyses Supplied information may be
              fumished to othet Depaiment of Agiculture agencies, the lntemal Revenue Seryice, the Depaiment of Justice uolhet law enforcement
              agencies, the Department ol Defen6e, the Depadment af Housing and Uban Development, the Depadment of Labor, the Uniled States
               Postal Sevice, or other Federal, State, or local agencies as rcquired or petmifted by law. ln addition, infofinalion may be refened to
              interested parties undet the Frcedom of lnformalioo Act, to financial consultants, advisors, lending institutions, packageE, agents, and
              ptivate or cammercial credil sources, to collection ot seNicing contractots, lo credit repotling agencies, to pivale atlomeys under contract
              with FSA or the Depaftmenl of Juslice, to business fiins in lhe lrade area that buy chattel or crops or sell them for commission, to Members
              of Congress or Congrcssional staff members, ot to coutTs or adjudicative bodies. Disclosure of lhe inlormation requested is volunlary.
              However, failure to disclose ceftain items of infomation rcquested, including Social Security Number ot Federal Tax ldentificalion Number,
              may result in a delay in the prccessing of an applicalion or tls rqection

              Accordlng to lhe Paperwo* Reduction Act ol 1995, an agency may not conduct ot sponsoL and a pe6on is nol requircd to respond to, a
              collection of infomalion unless it displays a valid OMB contrcl numbeL The valid OMB contrcl numbet for this infonnation colledlion 6
              0560-0237. The tine rcquired to conplele this information colleclion is estimated to average 30 minutes per response, including the lime
              for rcviewing ins|tuctions, searching existing dala sources, gatheing and nainlaining the dala needed, and completing and rcviewing the
              coll ection of   in   lomat ion.

The U.S Depaiment of Agncullure (USDA) prohibits disciminatton in all its programs and aclivities on the basis of race, coloL nalional ongin, age,
disability, and where applicable, sex, naital status, familial slatus, parental status, religion, sexual oientation, genetic infomation, poliical beliefs,
rcpisal, or because allor patT of an individual's income is deived from any public assistance program. (Nal all ptohibited basesapplyloal ptugrams )
Personswith disabilitieswho reguire alternative meansfor communication of program infomation (Braille, laee pnnt, audiotape, etc.) should conlact
USDA'' TARGET Centerat (202) 720-2600 (voice and TDD). To file a complaint ot discinination, witeto USDA, Directot, Office of Av Rights, 1400
Independence Avenue, 5.W., Washington, D C. 20250-9410, or call (800) 7913272 (voice) ot (202) 720-6382 (TDD)- I)SDAis an equatoppodunity
providet and employer.




Note: Page 6 of6 applies lo entities only andwill not be recordedfor individuals


                                                                                                                     FSA-2029 KS     (l l-04-08)   Poge 5    of6
                       Case 2:19-cv-02236 Document 1-4 Filed 05/15/19 Page 7 of 7
                                   (                                                         (




                     UNITED STATES DEPARTMENT OF AGRICULTURE
                                        Farm Service Agency

                                   Exhibit A, Legal Description
                       Attached to Form FSA-2029 KS, Mortgage for Kansas

                          Luke T. Harrington & Holly A. Harrington


Legal Description: Surface and Surface Rights including Water Rights, in and to: The Southeast Quarter
(SE/4) of Section Twenff-six (26), Township Twenty-six (26) South, Range Thirty-five (35) West of the
6th P.M., Keamy County, Kansas.

                                          srate or xenses I
                                          xennruv courury .[        ".
                                                                    ""
                                              This
                                          d4u            ol                    20.J3- et
                                          I I : a.lzo               and duly            tn
                                          B   ook

                                                         REGISTER OF OEEDS
                                         By                          De p uty
                                         Rec. Fee S-lG=9- Tectr Fee            l-.129-

                                                                               €,R OA
                                                    T{DAED
                                                    RECErroa,tv'
                                                    couPUfERy'
                                                    DIRECI C
                                                 IND],RECTC              SEAL




                                                                   Ini                  Date

                                                                   lnitiai//i           Date     -t3




                                                          1
Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 1 of 8




          Exhibit D: Finney County Mortgage
t                               Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 2 of 8
I                                             (
                                                                     State of Kansas. Fi nnel CountI SS,
                                                                     Thi s instrument rvas filed for Record
                                                                     lll20/2013 at 0-l:27                           PM
                                                                     & recorded i n Book 0313 on Page 306
                        313
                         313
                             320
                              30u
                                                                     Fces: $28.00

                                                                     ,elgi,k+"                       qr-
                             DATA ENTRY
                             LAND INDEX            0                 FI NNEY COUNTY                  REGI STER            OF      DEEDS




                                                                           Posr!ion 5                                      Form Approved - OMB      No 0560-0237
                                                                                                       (See Page   5Ior Priracr Act ahd Public Burd.n Statements.)
    FSA-2029 KS
    (r l-0.1-08)
                                                    Ii:\.ITED STATES Df P/TRTIIfNT O}.AGRICULTI Rf,
                                                                     t_arm Ser!ice Agency



                                                           MORTGAGE FOR KANSAS

    l llls MOR'I GAGE ( inslrument'') is made on Novemlcer 19     ,20 13 . The mortgagor is Luke T. HarringEon
    and Ho1ly A. Harrington, husband and wife
    ("Borrower") !\'hose mailing address is 3205 Primrose, carden CiEy, KS 67845
                                                                                                          This instrument is given to the United
    States ofAmcrica, acting through the Farm Service Agency, United States Dcpartment ofAgriculture ("Govcrnmcnt") located at
    2105 E. Spruce, Garden City, KS 6'7A45
    This instrument securcs the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively
    called "note''), which havc bcen executed or assumed by the Borrorver unless otherwise noted, are payable to the Government, and
    authorize acceleration ofthe entire debt upon any default:
                                                                              Annual    Rate                       Due Date ofFinal
             I)atc ol lnstrument              Principal Amount                 oflnterest                             Installmcnt

                   11-15-2013                     $100,000.00                      3.000                             11-1s-2043




    (The intercst rate for an) limited resource fam orrnership or limited resource operating loans secured by this instrument may be increased           as
    provided in Govemment reBulations and the note.)


    By execution ofthis instnrment, Borrower acknowledges receipt    ofall ofthe   proceeds   ofthe loan or loans evidenced by the above note.
    'Ihis hsrument sccures to the Govemment: (l) payment of tie note and allextensiors. rene*als, and modifications thereof; (2) recapture ofany
    amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. $ 2001; (3) payment ofall advances and expenditures, $ith
    interest, made b) lhe Govemnrent; and (4) fie obligations and co\enants ofBorrower set forth in this instrument, the note, and any other loan
    agreements.

    In consideration of an) loao made by the Covcmment pursuant to thc Consolidated Farm and Rural Dcvelopment Act, 7 U.S.C. $ l92l 4.!eg. as
    evidenced b)'dle note, Borro*cr irrevocabll mong€es, ganls and conveys to the Govemment the following described propert) situated in the
    State ofKansas. Count.v or Counties       Finnc
                                                     See attached Exhibit A for lcgal description



    Initi             date
                                                                                   \                      FSA-2029 KS      (l   l-0,1-08\ Page   I of6

        il4                        It>
                          Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 3 of 8
                                            (



                                                                3L3               320                               313              306

together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minemls), interesG, easements, fix:tures, hereditaments,
appurtenances, and improvements now or later attached theretq the rents, issues and profits thereot ,evenues and income thereftom, all water, water
rights, and water stock pertaining thereto, and all payments at any time orving to Borro$er by virfue ofany sale, lease, transfer, or conderniation of
                                                                          -[his
any part th€reofor interest therein (collectivcly called "the property").       instrumcnt constitutes a security aSreement and financing statement
undcr the Uniform Commercial Codc and crcatcs a security interes in all items which may be dcemed to be personal property, including but not
limilcd to proceeds and accessions, lhat arc now or hereafter included in, aflixcd, or attachcd to "the propcrty. "

Borro\\er COVENANTS that Borrou€r is lau fully seised ofthe estate hereby conveyed and has the right to mortgage, gmnt and convey lhe propcrly
and &at the propen) is unencumbered! except for encumbrances ofrecord. Borro\\er $'arrants and \rill defend tl)e title to the property against all
claims and demands, subiect to any encumbrances ofrecord.

This instrument combines uniform covenants for national use and non-uniform covenants Nith limited variations byjurisdiction to constitute a
unilorm mortgage covering real propert)'.

tNIFORM COVENANTS. Borrower COVENA.NTS AND AGREES                        as follows:
           l. Payment. Borro,vershallpay prcmptly when due any indebtedncss to the Govemment secured by this instrument.
           2. Fccs. Borrouer shall pay to the Covemment such fees and other charges that may now or later be required by Government regulations.
           3. Application ofpaynrcnts. Unlcss applicable law or Govcmmcnt's regulations provide otherwise, al I paymcnts received by the
Go|cnrnlent shall be applied in the follorving order ofpriority: (a) to advances made under this instrument; (b) to accrued interEst due under the
note; (c) to principal due under the note; (d) to late charges and other fccs and chargcs.
           4. Taxes, liens, etc. Bonoser shall pal Tvhen due all to(es, liens, judgmentq encumbrances, and asscssments la\rfilly attaching to or
assessed againsl the propert)' and promptl) delivcr to the Co!ernmenl \\ithout demand receipls evidencing such payments.
           5. Assignmcnt. Bonoucr gmnts and assigns as additional security all the righl title tuid intereg in: (a) the proceeds ofany award or
claim fbr damages, direct or consequenlial, in connection \rith any condcmnalion or taking by eminent domain or otheNise ofany pan ofthe
prope(y, or for conveyance in lieu ofcondemnationl (b) all bonuses, rentals, royalties, danrages, delay rentals and income lhat may be due or
becomc due and payable to the Borrower or Borro\\er's :rssigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the propertyl and (c) all rents, issues, profits, income and receipts ftom the propc(y and from all cxisting or futurc leascs, subleases, lic€nses,
guarantics and any odrer agreements for the use and occupancy ofany portion ofthc property, including any extensions, rene\rals, modifications or
substitutions ofsuch agrcenrents. Borro\\'cr warrants the validity and enforccability ofthis assignment.

Borro\rer authorizes and dirccts paymcnt ofsuch nloney to the Govenrment until $e debt secured by this instnrmcnt is paid in full. Such moncy
nra)', at thc option ofthe Govenurent, be applied on the debt irfiether due or not. The Govemnlent shallnot be obligated to collect such money, but
shall be responsible only for amounls rcceived by the Covemment. In the event any item so assigned is determincd to be peEonal property, lhis
instrument $ill also be regarded as a securitv agrecment.

Borrorver *illpromptly pm, ide [he Govemmcnt $ith copies ofallexisling and future leases. Bonol\er rvafiants tlat as of lhe date ofexeqiting this
instrument no default exists under existing leascs. Borro\\'er agrees to maintain, and to require lhe tenanls to comply with, fie leases and any
applicable larv. Borro*cr ivill obtain the Govemmenfs \\Titten authorization belore Borro\\er consents to subleL modify, cancel, or otherwise alter
the lcases, or to assign! compromise, or encumber the leases or any future rents. Bono$cr$illhold the Govemment harmless and indemniflthe
Covemment lor any and all liability, loss or damage that the Goverrunenl may incur as a consequence ofthis assignment.
           6. lnsurance. Borrower shall kecp the property insured as requircd by and under insurance policies approvcd by the Govemment and, at
its rcqucst, deliver such policies to the Govemment. Ifproperty is locatcd in a dcsignated flood hazard are4 Borrower also shall keep property
insured as required by 42 U.S.C. $ 4001 911. !9g. and Govemment reguldions. All insurance policies and renervals shallinclude a standard mongagee
clause.
          7. Advances by Gorcrnmen(. Thc Govemment may al any limc pay any otler amounts required by this instrumenttobe paid by
Borro\rcr and not paid by Borrorve|wtren due. as rlell as any cost for tle preservation, protection, or enforcement oftiis lien, as advances for the
account ofBoro$er. Advances shall include, but not b€ limited to, advances for payments ofreal property taxes, sf,ecial assessments, prior liens,
ha?rJd insurance premiums, and costs ofrepair, maintenance, and improvemcnts. All such advances shall bear interest at the sarne rate as the note
uhich has the highest interest rate. All such advances, *ith interest, shall bc immediatel) due and payable by Borro\\q to the Covemment rvithout
demand. No such advance by the Cnvemment shall relieve Borrctler from brcach ofBorror\ert covenant 10 pay. Any palment made by Borro$er
may be appli€d on the note or ary secured debt to the Govemment, in any order the Govemment detemines.
          8. Protection oflien. Borrowershall pay or reimburse the Govemment for expenses reasonably necessary or incidentat to the protection
ofthc lien and its priority and thc enforccment or compliance !\ith this instrument and the note. Such €ryenses include, but are not limited to: costs
ofevidencc oftitle to, and survey oi the property, costs ofrecording this and olirer instnrments, attomeys' fees, kustces' fees, court costs, and
expenses ofadvertising, selling, and conveying tle property.
          9. Authorized purposes. Bono$er shall use the loan evidenced by the note solely for purposes authorizcd by the Government.




,,u,&on                                                                                                          f'SA-2029 KS (11-01-08) Page 2 oI6


#il                /     ttf t3
                            Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 4 of 8
                                               (



                                                                        313               320
                                                                                                                           313                 306

           10. Repair and operetion ofproperty. Borrorer shall (a) maintain improvements in good repair; (b) ma-lie repairs required by the
Govemment; (c) comply uith all farm conservation practices and farm managemcnt plans required by the Govemment; and (d) opemte the prcperty
in a good ard husbandlike manner. Borro\rer shall not (e) abandon the property; (f) cause or permit waste, lessening or impairment ofthe propefiy;
or (g) cut, remove, or lease any timber, gravcl, oil, gas, coal, or other minerals without the written consent ofthe Covernment, except as necessar)
 for ordinary domestic purposes.
            Il.   Legel compliance. Borrorver shall comply *ith all la$s, ordinances, and regulations affbcting the property.
            12. Transfer or encumbrance ofproperty. Except as provided by Govemment regulations, $e Borro,rer shall not lease- assign, sell,
 lransfer, or encumber, voluntaril] or otheNise, any of the propeny \\'ithout the nrittcn conscnt of the Govemment. The Govemment may grant
 consen$. partial releases, subordinations, and satisfactions in accordance rlith Govemment regulations.
            13. Inspection. At allreasonablc timcs the Govemmcnt nray inspect the propeny to ascertain irhether the covenants and agrecmcnts
 contained in this instrument arc being performed.
            I4. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release ofany hazardous
 substanccs on or in the properly. The preceding sentence shall not apply to the presence, use, or stomge on tle property ofsmall quantities of
 hazardous substances that are generally recognized to be appropriale to normal use and maintenance oftie propert). Borro*€r covenarts that
 Borro$er has made full disclosure ofany such kloun, existing hazardous conditiofls affecting the property- Borrouer shall not do, flor allow anyone
else to do, an),lhing affecting the property that is in violation ofany fcderal, state, or local environmental law or regulation. Borrower shall promptly
 give the Govemmgnt $l-ittcn notice ofany invcstigation, claim, demand, la$suit or other action by any govemmental or regulatory agency or private
party involving the property and any hazardous substance or environmental law or regulation oftrhich Borro\er has actual knowledge. lf Bonouer
 leams, or is notified by any govemmentalor regulatory autlorit). fiat any removal or other remediation ofany haz.ardous substance aflecting the
property is ncclssary, Bono\\'er shall promptly take all necessarl rcmedial actions in accordance uith applicable environmcntal law and regulalions.
As used in this paraSraph. "hazardous substanccs" are those substa.nces defined as toxic or hazardous substances by environmental lau'and the
 following substances: gasolinc, kerosene, other flammable o. toxicpetroleum products, toxic pesticides and herbicid€s, volatile solvents, matcrials
containing asbestos or fomlaldchyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal laws and rcgulations
and laws and regulations ofthc jurisdiction u'hcre the property is located that relate to health, safety or environmental protection.
            15. Adjustment; release; wriver; forbe{nnce. In accordance with Cnvemment regulations, the Govemrnent may (a) adjust the interest
rate, payment, lerms or balance due on the loan, (b) increase the mongage b, er amount equal to deferred interest on the outstanding principal
balance, (c) extcnd or defer thc maturity ol, and renew and reschcdule the pqmenls on the note, (d) release any pany *,ho is liable under the note
from liability to the Govemmcnt, (e) release portions ofthe propcrty and subordinatc its lien, and (f) uaive any otherofils rights underthis
instrument. Any and all ofthis can and $ill be done without affecting the lien or the priority ofthis instrument or Borrower's liability to the
Govemnlent Ibr payment ofth(r note secured by this instrument unlcss the Govemment provides othenrise in uriting. HOWEVER, any forbearance
by dre Govemment - u,heurer once or often - in exercising any right or remed) under this instrument, or otheNise allorded by applicable larv, shall
not be a \\'aivcr ofor preclude the exercise ofan) such right or rcmcdy.
            16. Graduation. Ifthc Govemment determines that Borro\ler may be able to obtain a loan from a responsible coopemtive or privatc
credit source at reasonabl€ ratcs and terms for loars for similar purposes and pcriods oftimc. Borro*cr will, upon the Govemment's request, apply
for and accept such a loan in sumcient amount to pay the note sccured by this instrumcnt and to pay for stock necessary to be purchased in a
coopcrative lending agency in connection \\,ith such loan.
            17. Forfeiture. Bonorvcr shall be in default ifanl forfeiture action or proceeding, uiether civil or criminal, is b€gun that in the
Govemment's good faith judgment could result in forfeiture ofthe propefty or othenvise materially impair the lien created by this instrumcnt or tie
Govemment's security interest. Borro\\'er may cure suchdefault by causing lie action or proceeding to bcdismissed $iti a ruling that precludes
forfeiture ofthe Bonouels interest in the property or other material impairment of IIe lien created by this security inst ument or the Govcmmcnt's
security intcresl.
            18. False statemcnt. Borrorver also shallbe indelault ifBorrorvcr, during tio loan application process, gave materially false or inaccurate
infbrmation or statemcnts to thc Govemment (or lailed to provide the Covenment \Iith an) material information) in connection uith the loan
evidenced   b) 6e   note.
           19. Cross collateralizetion. Defaull underfiis instrumcnt shallconstitute default under any otier security instrumcnt held by the
Govemment and exeqlled or assumed by Borro[cr. Delault under any other such security insrument shall constitute default under this instrument.
           20. Ilighly erodiblc lNnd; wetlands. Any loan secured by this instrument willbe in default ifBorrower uses any loan proceeds lor a
purpose that will contribute to excessive erosion ofhighly erodible land or to the conversion ofwetlands to produce an agricultural commodity as
provided in 7 C.F.R. part 1940, subpart C, or any successor Govemment regulation.
           21. Non-discriminrtion. Ifany pan ofthe loan for which $is instrument is given shall be used to finaflce the purchase, construction or
repair ofpropeny to be ued as an o$ner-occupied duelling (hercin called 'the dwelling") ald ifBonower intends to sell or rent lhe d$elling and has
obtaioed $e Govemment's conscnt to do so (a) neither Bonoilr:r nor anyone authorized to act for Bonouer $ill, after rcc€ipt ofa bona fide ofler,
refuse to negotiate for the sale or rental ofthe dwelling or will othenvise make unavailable or deny the dwelling to anyone because ofrace, color,
religion, scx, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply $ith
or attempt to enforce any restrictive covenants on the d[elling relating to race, color, rcligion, sex, national origin, disability, lamilial status or age.
           22. Notic€s. Notices given under this instrument shall be sent by certified mail unless othenvise required by law. Such notices shall be
addressed, unless and until some other address is designated in a noticc, in the case ofthe Govemment to the State Executive Director ofthe Farm
Senice Agcncy at 3600 Anderson Avc., Manhattan, Kansas 66503, aJtd in the case ofBorro$er at the address sho\m in the Cmvemment's Finance
Omce records (which normal       \\   i    the same as thc mailing address sho$n above)



t^itia/kax                                                                                             FSA-2029 KS     (l l-04-08\   Page 3   of6

 d+4                          ?/          /3
                         Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 5 of 8


                                                                        313              32u                         313             306

            23. Governing Ia$; severability. This instrument shallbe govemed by Federal law. Ifany provision ofthis instrument or tle note orits
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications ofthis instrument or the
note *tich can be given effect without the invalid provision or application. The provisions ofthis instrument are severable. This instrument shall be
subject to tIe present regulations ofthe C-ovemmenl and to ils future reBulations not inconsistent *ith the express provisions hereol
All porvers and agencies granted in this instrument are coupled uidr an interest and are inevocable by dcath or otherwise; and the rights and remedies
provided in this instrument arc cumula(ive to remedies provided by larv.
            24. Succcssors and assigns; joint and several covenants, The covenants and agreements ofthis instrument shall bind and benefit the
successors and assigns ofGovemment and Borower. Borrower's covenants and agreemenls shallbejoint and several. Any Borrower who co-signs
this instrument but does not exccute the note: (a) is co-signing this instrument only to mortgage, grant and convey that Borowe/s int€rest in the
propert) under tiis instrumcnt; (b) is not pcrsonally obligated to pay the sums secured by this instrument; and (c) agrees that the Govemment and
any other Borro$€r may agrce to exlend, modify, forbear or make any accommodations $ith regard to tie terms ofthis instrument or fte note
without that BorroNer's consent.
            25. r-o merger. Ifthis inslrument is on a leasehold, Borrorer shall comply $ith all the provisions ofthe lease. IfBorrower acquires fee
title to the property, the leasehold and the fee tide shallnot merge unless $e Govertuncnt agrees to the merger in writing. Ifthe property is conveyed
to the Covemment, title shall not merge (unless the Govemment elects otherwise) and Ore lien provided under tlis instrument shall not be affected by
such conveyance.
          26. Time is ofthe essence. Time is ofthe essence in the Borro$er's performance      ofall duties   and obligations under this instrument.

 NON-LNIFORM COvENANTS. Borrolver lirnier COVENANI S AND AGREES as fbllo$s:
           27. Defsult; d€ath; incompetcnce; bankruptcv. Should default occur in thc performance or discharge ofany obligation in this
 instrument or sccured by this instrument. or should the Bonoi\er die or be declared incompctent, or should the Borrolver be discharged in banlsuptcy
or declared an insolvent or make an assignment for the benefit ofcreditors, the Govemmcnt, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note and any debt to the Govemm€nt h€rEby secured immediately due and payable, (b) for tie account of
 Bonower incur and pay rcasonable expenses lbr repair or maintcnance of, and take possession of, operate or rent the property, (c) upon application
by it and production ofthis instrument, Nithout other evidcnce and without notice ofhearing ofsaid application, hav€ a receiver appointed for the
property, \rith the usual po$ers ofreceivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law, and (e) cnforce
an, and all otler righrs and remcdies provided herein or by present or future la$'.
           28. State lan. Borroryer agrees that the Covemment \rill not be bound by any prescnt or future State laws (a) providing for valuation,
appraisal, homestead or cxcmption ofthe propcrty, (b) prohibiting maintenaflce ofany action for a deficiency judgment orlimitinglie amount
thereofor $e time \-!ith,n uhich such action mustbe brought, (c) prcscribing any other statutc oflimitations, (d) allowing any right ofredemption or
possession following .my forsclosure sale, or (c) limiting the conditions $,hich the Covemment may by regulation impose, including li€ interest it
may charge, as a condition ofapproving a transfer ofthe propcrty to a nerv Borrorver- Borrorver expresly *aivcs the benefit ofany such State la\rr's.
           29. Assignmcnt ofleases and rcnts. Borrower agrees that the assignment ofleases and rents in this instrument is irnrnediately effective
on the rEcording ofthis instrument. Upon default, tle Borro\ler \rill receive any rents in trust for the Govemment, and Bono\rerwillnot commingle
the rents \\iti any other funds. Ary amounts collectcd shallbe applied atthe Govemmcnt's discretion llrst to costs ofmanaging, protecting and
presening the propeny, and to any other necessar)' related expenses. Any remaining amounls shallbe applied to reduce the debt evidenced by the
note. Borro\\cr agrees that the Govcmmcnt may demand that Borro\\€r and Borrowcr's tenants pay all rcnts due or to become due directly to the
Govcmment ifthe Borrower defaults and thc Govemm€nt notifics florrower ofthc default- Upon such notice, Borower will endorsc and deliver to
the Governmcnt any payments ofrents. Ifthe Borrower bccomcs subject to a bankruptcy, then Borrower agrees tlat the Government is entitled to
receive relief from the automatic stay in bankruptcy for the purpose ofenforcing this assignment.
           3 0. A ppl icati on of foreclos u re p roceeds. The proceeds o f foreclosure sale shall be applied in the lollowing order to the payment of (a)

costs and exlenses incident to enforcing or complying uith this instrument, (b) any prior liens required b1' larv or a competent court to be so paid,
(c) the debt evidenced b) the note and all other debt to the Covemment secured by this instrument, (d) inferior Iiens ofrecord required by larv or a
conrpetent coun to be so paid, (e) at the Govemment's option, any ofier debt ofBorro$er to the Govemment, and (f) an,'balance to Borrower. If
lhe Covernment is the successful bidder at foreclosure or odrer salc ofall or any part ofthe property, the Govemment may pay its share ofthe
purchase price by crediting s1lch amount on any debts ofBorrower owing to the Govemment, in the order prescribed above.




lnilial        dalc                                                                                  FSA-2029 KS      (l 144-08)   Page   I   of 6


     *H                  /1// s
                            Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 6 of 8



                                                                               313              32{)
                                                                                                                                   313           306

    By signing belou, BonoNer accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower               aJId
    rccordcd with this

                                                                                                                                        .?
    Luke    T. Harring                                                                                 l.1y   A    arr:ington
                                                 (sl,AL)                                                                                      (SEAL)




                                                                    ACKNOWI-EDGMENTS
    STATE OF    KANSAS
                                                            I ,..       (lndividual)
    CouNTY       )ranz,i
              OF--------------1_-                           J

         rt'i. l4t{.                               ? rfLi . before me pe-onatty appeared ltilnr o,^+laltq A Lawn*r,-
    on                     arv
                                  "r ttOJtnlXv
                                          to be kno\m to me to
                                                 ,               the be  person(s) $hosc name is subscri
                                                                                same                     theloE go.g l"sbume{ -d
                                                                                                                             1.,

    acknowlcdBed that (hc or shc) signcd and dclivered the inslrumcnt     as   (his or hcr) Iiec and   tary act, lor the       s afid purposcs set   forth

    M1
                                                        I

                        ilery   PJblc.   Se   d (amss
                                                                                                              N      Y     PTIB


                        r,^ffiWag
     NOTE      The following statements are made in accorclance wilh the Pivacy Acl of 1974 (5 U S.C. 552a): the Fain SeNice Agency (FSA) is
               authoized by lhe Cansoliclated Fam and Rurcl Development Ac. as anended (7 U S.C. 1921 4999., ot other Acts, and the rcgulalions
               promulgated thereundeL lo solicit lhe infomation requested on its application fomi The infoination rcquested is hecessary fot FSA to
               deteinine eligibility fot credit or other linancial assistance, seNice yout loan, and conduct statistical analyses. Supplied infomation may be
               fumished to olher Depadmenl of Agiculture agencies, the lntemal Revenue Sevice, lhe Depaiment ol Justice or ather law enforcement
               agencies, lhe Department of Defense, the Depanment of Housing and Uhan Development, the Deparlment of Labor, the Uniled States
               Postal SeNice, or other Federal, Stale, or local agencies as required or permifted by law ln addition, information may be rcfefted to
I
               interested pafties underthe Freedom of lnformatjon Act, to linancialconsultants, advisots, lending institutions, packages, agents, and
               private ot comfiercial crcdit sources, to colleclion ot seNicing contrcctors, to credit rcpoiing agencies, to pivate attomeys unclet conlrccl
               with FSA ot the Depaftnent af Justice, ta business fims in the t@Cle arca lhat buy chaftel or crcps or sell lhen lot commission, to Members
               ol Congrcss or Congressional slalf members, ar lo coutis or adjudicative bodies Disclosurc of the infotmation rcquested is voluntary
               However, failure to disclose cetlain ilemsof infomation rcquested, including Social Security Nunber or FederalTax lclenification Number,
               may resull in a delay in the prccessihg of an apphcalion ot ls rcjection

               According to the Papework Reduction Acl of 1995, an agency may not condtct or sponsoa and a person is not rcquircd to respond lo, a
               colection of infoination unless it displays a valid OMB control number The valid OMB control numbet fot this infornalion colledion 6
               056A-0237. The time required lo cotuplete this infotmation colleclion is estimaled ta average 30 minutes per rcsponse, including lhe lime
               for reviewing insttuclions, searching exisling data sources, gathering and maintaining the data needecl, ancl cohpleting and reviewng lhe
               col lection ol in loin at ion.

The U.S. Depaftment af Agnculture (USDA) ptohibits discrimination in all its p@grams and aclivities on the basis ol race, colot, nalional oigin, age,
disability, and where applicable, sex, rnadlal status, familialstalus, parentalstatus, rcligion, sexual orientatian, genetic infomalion, political beliefs,
rcprisal, at because all or paft of an individual's income is derived from any public assistance prcgram (Nol all ptohibited bases apply to          all
                                                                                                                                                     ogftms )
Persons wilh disabilitieswho rcquire altefialive means for communication ol prcgrafi infoination (Braile, large print, audiotape, elc ) should conlact
USDA'S TARGET Center at (202) 720-2600 (voice and TDD) To file a complaint of discininalion, wite to USDA, Director, Otfice of Civil Rights. 14A0
lndependence Avenue, S W, Washington, D C 20250-9410 orcall(800) 79U3272 (voice) ot(202)720-6382 (TDD) USDA is an equaloppoiunily
provider and ehployer.




Note: Page 6 of 6 applies lo entities only and v ill not be rccotded for ind ividuals.


                                                                                                                           l'SA-2029 KS (ll-04-08) Page 5 of6
                          Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 7 of 8
                                                                                    (



                                  UNITED STATES DEPARTMENT OF AGRICULTURE
                                                    Farm Service Agency

                                               Exhibit A, Legal Description
                                   Attached to Form FSA-2029 KS, Mortgage for Kansas

                                      Luke T. Hanington & Holly A. Harrington


 Legal Description
                                                                                                    :r13             320

 NOTE: This is   a single contiguous tract described in   two parts as follows.              a
 Commencing at the Southwest comer of the Southwest Quarter (SW4) of Section 29, Township 22 South, Range 31
 West of the 6th PM, Finney County, KS, thence east along the section line a distance of 52 rods; thence north parallel to
 the west line of said section a distance of 72.45 rods; thence west parallel to the south section line a distance of 52 rods;
 thence south along the west on section line a distance of 72.45 rods to the point of beginning;
 EXCEPT/LESS THE FOLLOWING TWO                 TRACTS:                                                      /
     o  The North 585 feet of the previously described tract located in the SW4 of 29224(
     .  Commencing at the Southwest corner of said section, thence east along the section line a distance of 12.3 rods;
        thence north parallel to the west line ofsaid section a distance of26 rods; thence west parallel to the south
        section line a distance of 12.3 rods; thence south along the west section line a distance of26 rods to the point of
        beginning.

 Commencing at a point 52 rods east of the Southwest Quarter (SW4) o f Section 29, Township 22 South, Range 31
 West of the 6th PM, Finney County, KS, thence easterly along the section line 500 feet; thence north parallel to the west
 line of said section a distance of 12.45 rods; thence west parallel to the south section line a distance of 500 feet; thence
 south parallel to the west line ofsaid section a distance of 72.45 rods to the point ofbeginning;              ,'
 EXCEPT/LESS THE FOLLOWING TRACT:
     r   The North 880 feet of the previously described tract located in the SW 14 of 29-22-31 .
 And
/rn easant Valley Addition #1---557 , S04, T24, R32W, Block        09,                       unty       as


                                                                Initi
                                                                                                        Z.
     (crp c\)c,n:
  Srati-,ii Kahsai.    nncr Countl SS.
                             Fi
  Thi s instrurnent ras filed for Rccord
  lll2ll20l3   at 04:05 PM
                                                                   rnitia\*ff'    Date   /           /5
  & recorded in Book 0313 on Page 320
  Fees: S28- 00                                                          L o
  20/{3-0.60t0                                                                                  ,/
   LLt^^U-l- ha:tar,ry-                                                  SEAL                  / DATA tN I KY
  ULRIKE LAPPI N.   II
  FI NNEY COI.INTY REGI STER OF DEEDS
                                                                                             /      reruD   ttto;x


                                                               1
                         Case 2:19-cv-02236 Document 1-5 Filed 05/15/19 Page 8 of 8
                                                                                   (




                                                                                                313       30f;
                       UNITED STATES DEPARTMENT OF AGRICULTURE
                                           Farm Service Agency

                                     Exhibit A, Legal Description
                         Attached to Form FSA-2029 KS, Mortgage for Kansas

                            Luke T. Harrington & Holly A. Hanington


Legal Description: The North 990 feet of the following described Tract in the Southwest Quarter
(SW4) of Section Twenty-nine (29), Township Twenty-two (22) South, Range Thirty-one (31) West of
the 6rl' P.M., in Finney County, Kansas, described as follows:
                                                                                                                    /

Commencing at a point 52 rods east of the Southwest comer of the Southwest Quarter (SW4) of Section
29, Township 22 South, Range 3 1 West, thence easterly along the section line 500 feet; thence north
parallel to the west line ofsaid section a distance of 72.45 rods; thence west parallel to the south section
line a distance o1500 feet; thence south parallel to the west line ofsaid section a distance of 72.45 rods
to the point of beginning;

And

The North 660 feet of the following described tract located in the Southwest Quarter (SW4) of Section           /
Twenty-nine (29), Township Twenty-two (22) South, Range Thirty-one (31) West of the 66 P.M., in
Finney County, Kansas, described as follows:

Commencing at the Southwest comer ofsaid section, thence east along the section line a distance of52
rods, thence north parallel to the west line ofsaid section a distance of 72.45 rods, thence west parallel to
the south section line a distance of52 rods, thence south along the west section line a distance of 72.45
rods to the point of beginning; EXCEPT Commencing at the Southwest comer of said section, thence
east along the section line a distance of 12.3 rods, thence north parallel to the west line of said section a
distance of26 rods, thence west parallel to the south section line a distance of 12.3 rods, thence south
along the west section line a distance of26 rods to the point ofbeginning.

EXCEPT all oil, gas and/or minerals

And

Pheasant Valley Addition #1---557 , S04, T24, R32W, Block 09                            unty,         /
                                                              lnit              Date

                                                              lnitiat eJ   f,   I)ate           -/=


                                                     t
